Name: Commission Regulation (EC) No 1332/2005 of 9Ã August 2005 amending Council Regulation (EC) NoÃ 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: natural environment;  environmental policy;  marketing;  international trade;  trade policy
 Date Published: nan

 19.8.2005 EN Official Journal of the European Union L 215/1 COMMISSION REGULATION (EC) NO 1332/2005 of 9 August 2005 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(3), thereof, Whereas: (1) At the 13th session of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora, hereinafter the Convention, held in Bangkok (Thailand) in October 2004, certain amendments were made to the Appendices to the Convention. (2) The species Orcaella brevirostris, Cacatua sulphurea, Amazona finschi, Pyxis arachnoides and Chrysalidocarpus decipiens were transfered from Appendix II to the Convention to Appendix I thereto. (3) The species Haliaeetus leucocephalus, Cattleya trianaei and Vanda coerulea, the Swaziland population of Ceratotherium simum simum (for the exclusive purpose of allowing international trade in hunting trophies and in live animals to appropriate and acceptable destinations), the Cuban population of Crocodylus acutus and the Namibian population of Crocodylus niloticus were transfered from Appendix I to the Convention to Appendix II thereto. (4) The annotations for the listings in Appendix II to the Convention of the species Loxodonta africana (populations of Namibia and South Africa), Euphorbia spp., Orchidaceae, Cistanche deserticola and Taxus wallichiana were amended. (5) The species Malayemis subtrijuga, Notochelys platynota, Amyda cartilaginea, Carettochelys insculpta, Chelodina mccordi, Uroplatus spp., Carcharodon carcharias (currently listed on Appendix III), Cheilinus undulatus, Lithophaga lithophaga, Hoodia spp., Taxus chinensis, T. cuspidata, T. fuana, T. sumatrana), Aquilaria spp. (except for A. malaccensis, which was already listed in Appendix II), Gyrinops spp. and Gonystylus spp. (previously listed in Appendix III) were included in Appendix II to the Convention. (6) The species Agapornis roseicollis was deleted from Appendix II to the Convention. (7) Subsequent to the thirteenth session of the Conference of the Parties to the Convention, the Chinese populations of the species Chinemys megalocephala, C. nigricans, C. reevesii, Geoemyda spengleri, Mauremys iversoni, M. pritchardi, Ocadia glyhpistoma, O. philippeni, O. sinensis, Sacalia bealei, S. pseudocellata, S. quadriocellata, Palea steindachneri, Pelodiscus axenaria, P. maackii, P. parviformis, P. sinensis and Rafetus swinhoei were subsequently been added to Appendix III of the Convention at the request of China . (8) None of the Member States have entered a reservation in respect of any of those amendments. (9) The thirteenth session of the Conference of the Parties to the Convention also adopted new taxonomic references which necessitate the renaming and taxonomic reordering of some of the species listed in the Appendices to the Convention. (10) The amendments made to Appendices I, II and III to the Convention therefore necessitate amendments to Annexes A, B and C of the Annex to Regulation (EC) No 338/97. (11) Despite the fact that the species Haliaeetus leucocephalus was transfered to Appendix II to the Convention, Article 6(1) of Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (2) justifies its retention in Annex A of the Annex to Regulation (EC) No 338/97. (12) In accordance with the requirements of Article 12(2) of Council Directive 92/43/EEC of the 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (3), Orcaella brevirostris is already listed in Annex A of the Annex to Regulation (EC) No 338/97. (13) The species Arisaema jacquemontii, A. speciosum, A. triphyllum, Biaris davisii ssp. davisii, Othonna armiana, O. euphorbioides, O. lobata, Adenia fruticosa, A. spinosa, Ceraria gariepina, C. longipedunculata, C. namaquensis, C. pygmaea, C. schaeferi, Trillium catesbaei, T. cernuum, T. flexipes, T. grandiflorum, T. luteum, T. recurvatum and T. undulatum - all currently included in Annex D of the Annex to Regulation (EC) No 338/97 - are not imported into the Community in such numbers as to warrant monitoring. Those species should therefore be deleted from Annex D. (14) On the other hand, Selaginella lepidophylla, not currently listed in Annexes A, B, C or D of the Annex to Regulation (EC) No 338/97 is being imported into the Community in such numbers as to warrant monitoring. That species should therefore be included in Annex D of the Annex to Regulation (EC) No 338/97. (15) The nature of the trade in Harpagophytum spp., currently listed in Annex D of the Annex to Regulation (EC) No 338/97, is such that the trade in dead plant material, as well as in live plants, warrants monitoring. The listing of that genus should therefore be amended by the insertion of an annotation to this effect. (16) In view of the extent of the amendments it is appropriate, for clarity purposes, to replace the Annex to Regulation (EC) No 338/97 in its entirety. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 338/97 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 61, 3.3.1997, p. 1. Regulation as last amended by Commission Regulation (EC) No 834/2004 (OJ L 127, 29.4.2004, p. 40). (2) OJ L 103, 25.4.1979, p. 1. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (3) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX ANNEX Notes on interpretation of Annexes A, B, C and D 1. Species included in these Annexes A, B, C and D are referred to: (a) by the name of the species; or (b) as being all of the species included in a higher taxon or designated part thereof. 2. The abbreviation spp.  is used to denote all species of a higher taxon. 3. Other references to taxa higher than species are for the purposes of information or classification only. 4. Species printed in bold in Annex A are listed there in consistency with their protection as provided for by Council Directive 79/409/EEC (Birds Directive) or Council Directive 92/43/EEC (Habitats Directive). 5. The following abbreviations are used for plant taxa below the level of species: (a) ssp  is used to denote subspecies; (b) var(s)  is used to denote variety (varieties); and (c) fa  is used to denote forma. 6. The symbols (I) , (II)  and (III)  placed against the name of a species or higher taxon refer to the Appendices of the Convention in which the species concerned are listed as indicated in notes 7 to 9. Where none of these annotations appears, the species concerned are not listed in the Appendices to the Convention. 7. (I) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix I to the Convention. 8. (II) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix II to the Convention. 9. (III) against the name of a species or higher taxon indicates that it is included in Appendix III to the Convention. In this case the country with respect to which the species or higher taxon is included in Appendix III is also indicated. 10. Hybrids may be specifically included in the Appendices but only if they from distinct and stable populations in the wild. Hybrid animals that have in their previous four generations of the lineage one or more specimens of species included in Annexes A or B shall be subject to the provisions of this Regulation just as if they were full species, even if the hybrid concerned is not specifically included in the Annexes. 11. In accordance with Article 2(t) of this Regulation, the symbol #  followed by a number placed against the name of a species or higher taxon included in Annex B or C designates parts or derivatives which are specified in relation thereto for the purposes of the Regulation as follows: #1 Designates all parts and derivatives, except: (a) seeds, spores and pollen (including pollinia); (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers, and (c) cut flowers of artificially propagated plants. #2 Designates all parts and derivations, except: (a) seeds and pollen; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers; (c) cut flowers of artificially propagated plants; and (d) chemical derivatives and finished pharmaceutical products. #3 Designates whole and sliced roots and parts of roots, excluding manufactured parts or derivatives such as powders, pills, extracts, tonics, teas and confectionery. #4 Designates all parts and derivatives, except: (a) seeds, except those from Mexican cacti originating in Mexico, and pollen; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers; (c) cut flowers of artificially propagated plants; (d) fruits and parts and derivatives thereof of naturalised or artificially propagated plants; and (e) separate stem joints (pads) and parts and derivatives therefore of naturalised or artifically propagated plants of the genus Opuntia subgenus Opuntia. #5 Designates logs, sawn wood and veneer sheets; #6 Designates logs, sawn wood, veneer sheets and plywood #7 Designates logs, wood-chips and unprocessed broken material; #8 Designates all parts and derivatives, except: (a) seeds and pollen (including pollinia); (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers; (c) cut flowers of artificially propagated plants; and (d) fruits and parts and derivatives thereof of artificially propagated plants of the genus Vanilla. #9 Designates all parts and derivatives, except: those bearing a label Produced from Hoodia spp. material obtained through controlled harvesting and production in collaboration with the CITES Management Authorities of Botswana/Namibia/South Africa under Agreement No BW/NA/ZA xxxxxx  #10 Designates all parts and derivatives, except: (a) seeds and pollen; and (b) finished pharmaceutical products. 12. If no annotation is placed against the name of a species or higher taxon included in Annexes B or C, this means that all readily recognisable parts or derivatives are included. 13. As none of the species or higher taxa of flora included in Annex A is annotated to the effect that its hybrids shall be treated in accordance with the provisions of Article 4.1. of the Regulation, this means that artificially propagated hybrids produced from one or more of these species or taxa may be traded with a certificate of artificial propagation, and that seeds and pollen (including pollinia), cut flowers, seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers of these hybrids are not subject to the provisions of the Regulation. 14. Urine, faeces and ambergris which are waste products and gained without the manipulation of the animal concerned are not subject to the provisions of the Regulation. 15. In respect of fauna species listed in Annex D, the provisions shall apply only to live specimens and whole, or substantially whole, dead specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered: § 1 Any whole, or substantially whole, skins, raw or tanned. § 2 Any feathers or any skin or other part with feathers on it. 16. In respect of flora species listed in Annex D, the provisions shall apply only to live specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered: § 3 Dried and fresh plants, including, where appropriate; leaves, roots/rootstock, stems, seeds/spores, bark and fruits. Annex A Annex B Annex C Common name FAUNA CHORDATA (CHORDATES) MAMMALIA Mammals MONOTREMATA Tachyglossidae Echidnas, spiny ant eaters Zaglossus spp. (II) Long-nosed echidnas DASYUROMORPHIA Dasyuridae Dunnarts, marsupial mice, planigales Sminthopsis longicaudata (I) Long-tailed dunnart Sminthopsis psammophila (I) Sandhill dunnart Thylacinidae Tasmanian wolf, thylacine Thylacinus cynocephalus (possibly extinct) (I) Thylacine PERAMELEMORPHIA Peramelidae Bandicoots Chaeropus ecaudatus (possibly extinct) (I) Pig-footed bandicoot Macrotis lagotis (I) Greater bilby Macrotis leucura (I) Lesser bilby Perameles bougainville (I) Western barred bandicoot DIPROTODONTIA Phalangeridae Cuscus Phalanger orientalis (II) Grey cuscus Spilocuscus maculatus (II) Common spotted cuscus Vombatidae Wombats Lasiorhinus krefftii (I) Northern hairy-nosed wombat Macropodidae Kangaroos, wallabies Dendrolagus dorianus Unicoloured tree kangaroo Dendrolagus goodfellowi Goodfellow's tree kangaroo Dendrolagus inustus (II) Grizzled tree-kangaroo Dendrolagus matschiei Matschie's tree kangaroo Dendrolagus ursinus (II) Vogelkop tree-kangaroo Lagorchestes hirsutus (I) Rufous hare-wallaby Lagostrophus fasciatus (I) Banded hare-wallaby Onychogalea fraenata (I) Bridled nailtail wallaby Onychogalea lunata (I) Crescent nailtail wallaby Potoroidae Rat-kangaroos Bettongia spp. (I) Bettongs Caloprymnus campestris (possibly extinct) (I) Desert rat-kangaroo SCANDENTIA Tupaiidae Tree shrews Tupaiidae spp. Tree shrews CHIROPTERA Phyllostomidae Broad-nosed bats Platyrrhinus lineatus (III Uruguay) White-lined bat Pteropodidae Fruit bats, flying foxes Acerodon spp. (II) (Except for the species included in Annex A) Flying-foxes Acerodon jubatus (I) Golden-capped fruit bat Acerodon lucifer (possibly extinct) (I) Panay giant fruit bat Pteropus spp. (II) (Except for the species included in Annex A) Flying-foxes Pteropus insularis (I) Truk flying-fox Pteropus livingstonei (II) Comoro black flying-fox Pteropus mariannus (I) Micronesian flying-fox Pteropus molossinus (I) Pohnpei flying-fox Pteropus phaeocephalus (I) Mortlock flying-fox Pteropus pilosus (I) Large Palau flying-fox Pteropus rodricensis (II) Rodriques flying-fox Pteropus samoensis (I) Samoan flying-fox Pteropus tonganus (I) Insular flying-fox Pteropus voeltzkowi (II) Pemba flying-fox PRIMATES Primates (apes and monkeys) PRIMATES spp. (II) (Except for the species included in Annex A) Primates Lemuridae Large Lemurs Lemuridae spp. (I) Large Lemurs Megaladapidae Sportive lemurs Megaladapidae spp. (I) Sportive lemurs Cheirogaleidae Dwarf lemurs and mouse-lemurs Cheirogaleidae spp. (I) Dwarf lemurs and mouse-lemurs Indridae Indri, sifakas and woolly lemurs Indridae spp. (I) Indri, sifakas and woolly lemurs Daubentoniidae Aye-aye Daubentonia madagascariensis (I) Aye-aye Tarsiidae Tarsiers Tarsius spp. (II) Tarsiers Callithricidae Marmosets, tamarins Callimico goeldii (I) Goeldi's marmoset Callithrix aurita (I) Buffy-tufted-ear marmoset Callithrix flaviceps (I) Buffy-headed marmoset Leontopithecus spp. (I) Lion tamarins Saguinus bicolor (I) Bare-faced tamarin Saguinus geoffroyi (I) Rufous-naped tamarin Saguinus leucopus (I) White-footed tamarin Saguinus oedipus (I) Cotton-headed tamarin Cebidae New-world monkeys Alouatta coibensis (I) Coiba Island howler Alouatta palliata (I) Mantled howler Alouatta pigra (I) Guatemalan howler Ateles geoffroyi frontatus (I) Black-browed spider monkey Ateles geoffroyi panamensis (I) Red spider monkey Brachyteles arachnoides (I) Woolly spider monkey Cacajao spp. (I) Uakaris Callicebus personatus (II) Masked titi Chiropotes albinasus (I) White-nosed saki Lagothrix flavicauda (I) Yellow-tailed woolly monkey Saimiri oerstedii (I) Central American squirrel monkey Cercopithecidae Old-world monkeys Cercocebus galeritus (I/II) (The subspecies Cercocebus galeritus galeritus is listed in Appendix I) Crested mangabey Cercopithecus diana (I) Diana guenon Cercopithecus solatus (II) Sun-tailed monkey Colobus satanas (II) Black colobus Macaca silenus (I) Lion-tailed macaque Mandrillus leucophaeus (I) Drill Mandrillus sphinx (I) Mandrill Nasalis concolor (I) Pig-tailed langur Nasalis larvatus (I) Proboscis monkey Presbytis potenziani (I) Mentawai leaf monkey Procolobus pennantii (I/II) (The species is listed in Appendix II but the subspecies Procolobus pennantii kirkii is listed in Appendix I) Eastern red colobus Procolobus preussi (II) Preuss's colobus Procolobus rufomitratus (I) Tana River colobus Pygathrix spp. (I) Snub-nosed monkeys Semnopithecus entellus (I) Hanuman langur Trachypithecus francoisi (II) FranÃ §ois' leaf monkey Trachypithecus geei (I) Golden langur Trachypithecus johnii (II) Nilgiri langur Trachypithecus pileatus (I) Capped langur Hylobatidae Gibbons Hylobatidae spp. (I) Gibbons Hominidae Chimpanzees, gorillas, orang-utan Gorilla gorilla (I) Gorilla Pan spp. (I) Chimpanzees Pongo pygmaeus (I) Orang-utan XENARTHRA Myrmecophagidae American anteaters Myrmecophaga tridactyla (II) Giant anteater Tamandua mexicana (III Guatemala) Tamandua Bradypodidae Three-toed sloths Bradypus variegatus (II) Brown-throated sloth Megalonychidae Two-toed sloth Choloepus hoffmanni (III Costa Rica) Hoffmann's two-toed sloth Dasypodidae Armadillos Cabassous centralis (III Costa Rica) Northern naked-tailed armadillo Cabassous tatouay (III Uruguay) Greater naked-tailed armadillo Chaetophractus nationi (II) (A zero annual export quota has been established. All specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly) Hairy armadillo Priodontes maximus (I) Giant armadillo PHOLIDOTA Manidae Pangolins Manis spp. (II) (A zero annual export quota has been established for Manis crassicaudata, Manis pentadactyla and Manis javanica for specimens removed from the wild and traded for primarily commercial purposes) Pangolins LAGOMORPHA Leporidae Hares, rabbits Caprolagus hispidus (I) Hispid rabbit Romerolagus diazi (I) Volcano rabbit RODENTIA Sciuridae Ground squirrels, tree squirrels Cynomys mexicanus (I) Mexican prairie dog Epixerus ebii (III Ghana) Ebian's palm squirrel Marmota caudata (III India) Long-tailed marmot Marmota himalayana (III India) Himalayan marmot Ratufa spp. (II) Giant squirrels Sciurus deppei (III Costa Rica) Deppe's squirrel Anomaluridae African flying squirrels Anomalurus beecrofti (III Ghana) Beecroft's flying squirrel Anomalurus derbianus (III Ghana) Lord Derby's flying squirrel Anomalurus pelii (III Ghana) Pel's flying squirrel Idiurus macrotis (III Ghana) Long-eared flying squirrel Muridae Mice, rats Leporillus conditor (I) Greater stick-nest rat Pseudomys praeconis (I) Shark Bay mouse Xeromys myoides (I) False water-rat Zyzomys pedunculatus (I) Central rock-rat Hystricidae Old-world porcupines Hystrix cristata (III Ghana) North African crested porcupine Erethizontidae New-world porcupines Sphiggurus mexicanus (III Honduras) Mexican tree porcupine Sphiggurus spinosus (III Uruguay) Spiny tree porcupine Agoutidae Paca Agouti paca (III Honduras) Spotted paca Dasyproctidae Central american agoutis Dasyprocta punctata (III Honduras) Central American agouti Chinchillidae Chinchillas Chinchilla spp. (I) (Specimens of the domesticated form are not subject to the provisions of this Regulation) Chinchillas CETACEA Cetaceans (dolphins, porpoises, whales) CETACEA spp. (I/II) (1) Cetaceans CARNIVORA Canidae Dogs, foxes, wolves Canis aureus (III India) Golden jackal Canis lupus (I/II) (All populations except those of Spain north of the Douro and Greece north of the 39th parallel. Populations of Bhutan, India, Nepal and Pakistan are listed in Appendix I; all other populations are listed in Appendix II.) Canis lupus (II) (Populations of Spain north of the Douro and Greece north of the 39th parallel) Grey wolf Canis simensis Ethiopian wolf Cerdocyon thous (II) Forest fox Chrysocyon brachyurus (II) Maned wolf Cuon alpinus (II) Asiatic wild dog Pseudalopex culpaeus (II) Colpeo fox Pseudalopex griseus (II) Argentine grey fox Pseudalopex gymnocercus (II) Pampa fox Speothos venaticus (I) Bush dog Vulpes bengalensis (III India) Bengal fox Vulpes cana (II) Blanford's fox Vulpes zerda (II) Fennec fox Ursidae Bears Ursidae spp. (II) (Except for the species included in Annex A) Bears Ailuropoda melanoleuca (I) Giant panda Ailurus fulgens (I) Lesser panda Helarctos malayanus (I) Sun bear Melursus ursinus (I) Sloth bear Tremarctos ornatus (I) Spectacled bear Ursus arctos (I/II) (Only the populations of Bhutan, China, Mexico and Mongolia and the subspecies Ursus arctos isabellinus are listed in Appendix I; all other populations and subspecies are listed in Appendix II). Brown bear Ursus thibetanus (I) Asiatic black bear Procyonidae Coati, coatimundi Bassaricyon gabbii (III Costa Rica) Bushy-tailed olingo Bassariscus sumichrasti (III Costa Rica) Central American cacomistle Nasua narica (III Honduras) Coati Nasua nasua solitaria (III Uruguay) South Brazilian coati Potos flavus (III Honduras) Kinkajou Mustelidae Badgers, martens, weasels etc. Lutrinae Otters Lutrinae spp. (II) (Except for the species included in Annex A) Otters Aonyx congicus (I) (Only the populations of Cameroon and Nigeria; all other populations are included in Annex B) Cameroon clawless otter Enhydra lutris nereis (I) Southern sea otter Lontra felina (I) Marine otter Lontra longicaudis (I) South American river otter Lontra provocax (I) Southern river otter Lutra lutra (I) Eurasian otter Pteronura brasiliensis (I) Giant otter Mellivorinae Honey badgers Mellivora capensis (III Botswana/Ghana) Honey badger Mephitinae Skunks Conepatus humboldtii (II) Patagonian hog-nosed skunk Mustelinae Grisons, martens, tayra, weasels Eira barbara (III Honduras) Tayra Galictis vittata (III Costa Rica) Greater grison Martes flavigula (III India) Yellow-throated marten Martes foina intermedia (III India) Stone marten Martes gwatkinsii (III India) Nilgiri marten Mustela nigripes (I) Black-footed ferret Viverridae Binturong, civets, falanouc, fossa, linsangs, otter-civet, palm civet Arctictis binturong (III India) Binturong Civettictis civetta (III Botswana) African civet Cryptoprocta ferox (II) Fossa Cynogale bennettii (II) Otter-civet Eupleres goudotii (II) Falanouc Fossa fossana (II) Malagasy civet Hemigalus derbyanus (II) Banded palm civet Paguma larvata (III India) Masked palm civet Paradoxurus hermaphroditus (III India) Common palm civet Paradoxurus jerdoni (III India) Jerdon's palm civet Prionodon linsang (II) Banded linsang Prionodon pardicolor (I) Spotted linsang Viverra civettina (III India) Malabar large-spotted civet Viverra zibetha (III India) Large Indian civet Viverricula indica (III India) Small Indian civet Herpestidae Mongooses Herpestes brachyurus fuscus (III India) Indian brown mongoose Herpestes edwardsii (III India) Indian grey mongoose Herpestes javanicus auropunctatus (III India) Small Indian mongoose Herpestes smithii (III India) Ruddy mongoose Herpestes urva (III India) Crab-eating mongoose Herpestes vitticollis (III India) Stripe-necked mongoose Hyaenidae Aardwolf, hyenas Proteles cristatus (III Botswana) Aardwolf Felidae Cats, cheetahs, leopards, lions, tigers etc. Felidae spp. (II) (Except for the species included in Annex A. Specimens of the domesticated form are not subject to the provisions of this Regulation) Cats Acinonyx jubatus (I) (Annual export quotas for live specimens and hunting trophies are granted as follows: Botswana: 5; Namibia: 150; Zimbabwe: 50. The trade in such specimens is subject to the provisions of Article 4.1. of this Regulation.) Cheetah Caracal caracal (I) (Only the population of Asia; all other populations are included in Annex B) Asian Caracal Catopuma temminckii (I) Asiatic golden cat Felis nigripes (I) Black-footed cat Felis silvestris (II) Wild cat Herpailurus yaguarondi(I) (Only the populations of Central and North America; all other populations are included in Annex B) Jaguarundi Leopardus pardalis (I) Ocelot Leopardus tigrinus (I) Little spotted cat Leopardus wiedii (I) Margay Lynx lynx (II) Eurasian lynx Lynx pardinus (I) Iberian lynx Neofelis nebulosa (I) Clouded leopard Oncifelis geoffroyi (I) Geoffroy's cat Oreailurus jacobita (I) Andean cat Panthera leo persica (I) Asiatic lion Panthera onca (I) Jaguar Panthera pardus (I) Leopard Panthera tigris (I) Tiger Pardofelis marmorata (I) Marbled cat Prionailurus bengalensis bengalensis (I) (Only the populations of Bangladesh, India and Thailand; all other populations are included in Annex B.) Bengal leopard cat Prionailurus bengalensis iriomotensis (II) Iriomote cat Prionailurus planiceps (I) Flat-headed cat Prionailurus rubiginosus (I) (Only the population of India; all other populations are included in Annex B.) Rusty-spotted cat Puma concolor coryi (I) Florida puma Puma concolor costaricensis (I) Costa Rican puma Puma concolor couguar (I) Eastern puma Uncia uncia (I) Snow leopard Otariidae Fur seals, sealions Arctocephalus spp (II) (Except for the species included in Annex A) Fur seals Arctocephalus philippii (II) Juan Fernandez fur seal Arctocephalus townsendi (I) Guadelupe fur seal Odobenidae Walrus Odobenus rosmarus (III Canada) Walrus Phocidae Seals Mirounga leonina (II) Southern elephant-seal Monachus spp. (I) Monk seals PROBOSCIDEA Elephantidae Elephants Elephas maximus (I) Asian elephant Loxodonta africana (I) (Except for the populations of Botswana, Namibia, South Africa and Zimbabwe, which are included in Annex B) Loxodonta africana (II) (Only the populations of Botswana, Namibia, South Africa (2) and Zimbabwe (3); all other populations are included in Annex A) African elephant SIRENIA Dugongidae Dugong Dugong dugon (I) Dugong Trichechidae Manatees Trichechidae spp. (I/II) (Trichechus inunguis and Trichechus manatus are listed in Appendix I. Trichechus senegalensis is listed in Appendix II.) Manatees PERISSODACTYLA Equidae Horses, wild asses, zebras Equus africanus (I) (Excludes the domesticated form referenced as Equus asinus, which is not subject to the provisions of this Regulation) African ass Equus grevyi (I) Grevy's zebra Equus hemionus (I/II) (The species is listed in Appendix II but subspecies Equus hemionus hemionus is listed in Appendix I) Asiatic wild ass Equus kiang (II) Kiang Equus onager (II) (Except for the subspecies included in Annex A) Onager ass Equus onager khur (I) Indian wild ass Equus przewalskii (I) Przewalski's horse Equus zebra hartmannae (II) Hartmann's mountain zebra Equus zebra zebra (I) Cape mountain zebra Tapiridae Tapirs Tapiridae spp. (I) (Except for the species included in Annex B) Tapirs Tapirus terrestris (II) Brazilian tapir Rhinocerotidae Rhinoceroses Rhinocerotidae spp. (I) (Except for the subspecies included in Annex B) Rhinoceroses Ceratotherium simum simum (II) (Only the populations of South Africa and Swaziland; all other populations are included in Annex A. For the exclusive purpose of allowing international trade in live animals to appropriate and acceptable destinations and trade in hunting trophies. All other specimens shall be deemed to be specimens of species included in Annex A and trade in them shall be regulated accordingly) Southern white rhinoceros ARTIODACTYLA Tragulidae Mouse-deer Hyemoschus aquaticus (III Ghana) Water chevrotain Suidae Babirusa, hogs, pigs Babyrousa babyrussa (I) Babirusa Sus salvanius (I) Pygmy hog Tayassuidae Peccaries Tayassuidae spp. (II) (Except for the species included in Annex A and excluding the populations of Pecari tajacu of Mexico and the United States, which are not included in the Annexes to this Regulation)  Peccaries Catagonus wagneri (I) Chacoan peccary Hippopotamidae Hippopotamuses Hexaprotodon liberiensis (II) Pygmy hippopotamus Hippopotamus amphibius (II) Hippopotamus Camelidae Camels, guanaco, vicuÃ ±a Lama guanicoe (II) Guanaco Vicugna vicugna (I) (Except for the populations of: Argentina [the population of the Provinces of Jujuy and Catamarca and the semi captive populations of the Provinces of Jujuy, Salta, Catamarca, La Rioja and San Juan]; Bolivia [the whole population]; Chile [population of the Primera RegiÃ ³n]; and Peru [the whole population]; which are included in Annex B) Vicugna vicugna (II) (Only the populations of Argentina (4)[the population of the Provinces of Jujuy and Catamarca and the semi captive populations of the Provinces of Jujuy, Salta, Catamarca, La Rioja and San Juan]; Bolivia (5)[the whole population]; Chile (6)[population of the Primera RegiÃ ³n]; Peru (7)[the whole population]; all other populations are included in Annex A) VicuÃ ±a Moschidae Musk deer Moschus spp. (I) (Only the populations of Afghanistan, Bhutan, India, Myanmar, Nepal and Pakistan; all other populations are included in Annex B) Moschus spp. (II) (Except for the populations of Afghanistan, Bhutan, India, Myanmar, Nepal and Pakistan, which are included in Annex A) Musk deer Cervidae Deer, huemuls, muntjacs, pudus Axis calamianensis (I) Calamian deer Axis kuhlii (I) Kuhl's hog deer Axis porcinus annamiticus (I) Indochina hog deer Blastocerus dichotomus (I) Marsh deer Cervus duvaucelii (I) Swamp deer Cervus elaphus bactrianus (II) Bactrian deer Cervus elaphus barbarus (III Tunisia) Barbary deer Cervus elaphus hanglu (I) Hangul Cervus eldii (I) Thamin Dama mesopotamica (I) Persian fallow deer Hippocamelus spp. (I) Huemuls Mazama americana cerasina (III Guatemala) Middle American red brocket Megamuntiacus vuquanghensis (I) Giant muntjac Muntiacus crinifrons (I) Black muntjac Odocoileus virginianus mayensis (III Guatemala) Guatemalan white-tailed deer Ozotoceros bezoarticus (I) Pampas deer Pudu mephistophiles (II) Northern pudu Pudu puda (I) Southern pudu Antilocapridae Pronghorn Antilocapra americana (I) (Only the population of Mexico; no other population is included in the Annexes to this Regulation) Mexican pronghorn Bovidae Antelopes, cattle, duikers, gazelles, goats, sheep etc. Addax nasomaculatus (I) Addax Ammotragus lervia (II) Barbary sheep Bison bison athabascae (II) Wood bison Antilope cervicapra (III Nepal) Blackbuck Bos gaurus (I) (Excludes the domesticated form referenced as Bos frontalis which is not subject to the provisions of this Regulation) Gaur Bos mutus (I) (Excludes the domesticated form referenced as Bos grunniens which is not subject to the provisions of this Regulation) Wild yak Bos sauveli (I) Kouprey Bubalus arnee (III Nepal) (Excludes the domesticated form which is referenced as Bubalus bubalis which is not subject to the provisions of this Regulation) Wild Asiatic buffalo Bubalus depressicornis (I) Lowland anoa Bubalus mindorensis (I) Tamaraw Bubalus quarlesi (I) Mountain anoa Budorcas taxicolor (II) Takin Capra falconeri (I) Markhor Cephalophus dorsalis (II) Bay duiker Cephalophus jentinki (I) Jentink's duiker Cephalophus monticola (II) Blue duiker Cephalophus ogilbyi (II) Ogilby's duiker Cephalophus silvicultor (II) Yellow-backed duiker Cephalophus zebra (II) Banded duiker Damaliscus lunatus (III Ghana) Tsessebi Damaliscus pygargus pygargus (II) Bontebok Gazella cuvieri (III Tunisia) Edmi gazelle Gazella dama (I) Dama gazelle Gazella dorcas (III Tunisia) Dorcas gazelle Gazella leptoceros (III Tunisia) Rhim Hippotragus niger variani (I) Giant sable antelope Kobus leche (II) Lechwe Naemorhedus baileyi (I) Red goral Naemorhedus caudatus (I) Chinese goral Naemorhedus goral (I) Goral Naemorhedus sumatraensis (I) Mainland serow Oryx dammah (I) Scimitar-horned oryx Oryx leucoryx (I) Arabian oryx Ovis ammon (II) (Except for the subspecies included in Annex A) Argali Ovis ammon hodgsonii (I) Tibetan argali Ovis ammon nigrimontana (I) Kara Tau argali Ovis canadensis (II) (Only the population of Mexico; no other population is included in the Annexes to this Regulation) Mexican bighorn sheep Ovis orientalis ophion (I) Cyprus mouflon Ovis vignei (II) (Except for the subspecies included in Annex A) Urial Ovis vignei vignei (I) Ladakh urial Pantholops hodgsonii (I) Chiru Pseudoryx nghetinhensis (I) Vu Quang ox Rupicapra pyrenaica ornata (I) Abruzzo chamois Saiga tatarica (II) Saiga antelope Tetracerus quadricornis (III Nepal) Four-horned antelope Tragelaphus eurycerus (III Ghana) Bongo Tragelaphus spekii (III Ghana) Sitatunga AVES Birds STRUTHIONIFORMES Struthionidae Ostrich Struthio camelus (I) (Only the populations of Algeria, Burkina Faso, Cameroon, the Central African Republic, Chad, Mali, Mauritania, Morocco, the Niger, Nigeria, Senegal and the Sudan; all other populations are not included in the Annexes to this Regulation) Ostrich RHEIFORMES Rheidae Rheas Rhea americana (II) Greater rhea Rhea pennata(I) (Except for the populations of Rhea pennata pennata of Argentina and Chile, which are included in Annex B) Lesser rhea Rhea pennata pennata (II) (Only the populations of Argentina and Chile) Lesser rhea TINAMIFORMES Tinamidae Tinamous Tinamus solitarius (I) Solitary tinamou SPHENISCIFORMES Spheniscidae Penguins Spheniscus demersus (II) Jackass penguin Spheniscus humboldti (I) Humboldt penguin PODICIPEDIFORMES Podicipedidae Grebes Podilymbus gigas (I) Atitlan Grebe PROCELLARIIFORMES Diomedeidae Albatrosses Diomedea albatrus (I) Short-tailed albatross PELECANIFORMES Pelecanidae Pelicans Pelecanus crispus (I) Dalmatian pelican Sulidae Boobies Papasula abbotti (I) Abbott's booby Fregatidae Frigatebirds Fregata andrewsi (I) Christmas frigatebird CICONIIFORMES Ardeidae Egrets, herons Ardea goliath (III Ghana) Goliath heron Bubulcus ibis (III Ghana) Cattle egret Casmerodius albus (III Ghana) Great egret Egretta garzetta (III Ghana) Little egret Balaenicipitidae Shoebill, whale-headed stork Balaeniceps rex (II) Shoebill Ciconiidae Storks Ciconia boyciana (I) Oriental stork Ciconia nigra (II) Black stork Ciconia stormi Storm's stork Ephippiorhynchus senegalensis (III Ghana) Saddle-billed stork Jabiru mycteria (I) Jabiru Leptoptilos crumeniferus (III Ghana) Marabou stork Leptoptilos dubius Greater adjutant stork Mycteria cinerea (I) Milky stork Threskiornithidae Ibises, spoonbills Bostrychia hagedash (III Ghana) Hadada ibis Bostrychia rara (III Ghana) Spot-breasted ibis Eudocimus ruber (II) Scarlet ibis Geronticus calvus (II) Bald ibis Geronticus eremita (I) Waldrapp Nipponia nippon (I) Crested ibis Platalea leucorodia (II) Eurasian spoonbill Pseudibis gigantea Giant ibis Threskiornis aethiopicus (III Ghana) Sacred ibis Phoenicopteridae Flamingos Phoenicopteridae spp. (II) (Except for the species included in Annex A) Flamingos Phoenicopterus ruber (II) Greater flamingo ANSERIFORMES Anatidae Ducks, geese, swans etc. Alopochen aegyptiacus (III Ghana) Egyptian goose Anas acuta (III Ghana) Northern pintail Anas aucklandica (I) Brown teal Anas bernieri (II) Madagascar teal Anas capensis (III Ghana) Cape teal Anas clypeata (III Ghana) Northern shoveler Anas crecca (III Ghana) Common teal Anas formosa (II) Baikal teal Anas laysanensis (I) Laysan duck Anas oustaleti (I) Marianas mallard Anas penelope (III Ghana) Eurasian wigeon Anas querquedula (III Ghana) Garganey Aythya innotata Madagascar pochard Aythya nyroca (III Ghana) Ferruginous duck Branta canadensis leucopareia (I) Aleutian goose Branta ruficollis (II) Red-breasted goose Branta sandvicensis (I) Nene Cairina moschata (III Honduras) Muscovy duck Cairina scutulata (I) White-winged duck Coscoroba coscoroba (II) Coscoroba swan Cygnus melanocorypha (II) Black-necked swan Dendrocygna arborea (II) West Indian whistling-duck Dendrocygna autumnalis (III Honduras) Black-bellied whistling-duck Dendrocygna bicolor (III Ghana/Honduras) Fulvous whistling-duck Dendrocygna viduata (III Ghana) White-faced whistling-duck Mergus octosetaceus Brazilian merganser Nettapus auritus (III Ghana) African pygmy-goose Oxyura jamaicensis Ruddy duck Oxyura leucocephala (II) White-headed duck Plectropterus gambensis (III Ghana) Spur-winged goose Pteronetta hartlaubii (III Ghana) Hartlaub's duck Rhodonessa caryophyllacea (possibly extinct) (I) Pink-headed duck Sarkidiornis melanotos (II) Comb duck Tadorna cristata Crested shelduck FALCONIFORMES Diurnal birds of prey (eagles, falcons, hawks, vultures) FALCONIFORMES spp. (II)  (Except for the species included in Annex A and for one species of the family Cathartidae included in Annex C; the other species of that family are not included in the Annexes to this Regulation) Diurnal birds of prey Cathartidae New world vultures Gymnogyps californianus (I) California condor Sarcoramphus papa (III Honduras) King vulture Vultur gryphus (I) Andean condor Pandionidae Ospreys Pandion haliaetus (II) Osprey Accipitridae Hawk, eagles Accipiter brevipes (II) Levant sparrowhawk Accipiter gentilis (II) Northern goshawk Accipiter nisus (II) Eurasian sparrowhawk Aegypius monachus (II) Cinereous vulture Aquila adalberti (I) Adalbert's eagle Aquila chrysaetos (II) Golden eagle Aquila clanga (II) Greater spotted eagle Aquila heliaca (I) Imperial eagle Aquila pomarina (II) Lesser spotted eagle Buteo buteo (II) Common buzzard Buteo lagopus (II) Rough legged buzzard Buteo rufinus (II) Long-legged buzzard Chondrohierax uncinatus wilsonii (I) Cuban hook-billed kite Circaetus gallicus (II) Short-toed snake-eagle Circus aeruginosus (II) Western marsh-harrier Circus cyaneus (II) Northern harrier Circus macrourus (II) Pallid harrier Circus pygargus (II) Montagu's harrier Elanus caeruleus (II) Black-winged kite Eutriorchis astur (II) Madagascar serpent-eagle Gypaetus barbatus (II) Lammergeier Gyps fulvus (II) Eurasian griffon Haliaeetus spp. (I/II) (Haliaeetus albicilla is listed in Appendix I; the other species are listed in Appendix II) Sea-eagles Harpia harpyja (I) Harpy eagle Hieraaetus fasciatus (II) Bonelli's eagle Hieraaetus pennatus (II) Booted eagle Leucopternis occidentalis (II) Grey-backed hawk Milvus migrans (II) Black kite Milvus milvus (II) Red kite Neophron percnopterus (II) Egyptian vulture Pernis apivorus (II) European honey-buzzard Pithecophaga jefferyi (I) Great Philippine eagle Falconidae Falcons Falco araea (I) Seychelles kestrel Falco biarmicus (II) Lanner falcon Falco cherrug (II) Saker falcon Falco columbarius (II) Merlin Falco eleonorae (II) Eleonora's falcon Falco jugger (I) Laggar falcon Falco naumanni (II) Lesser kestrel Falco newtoni(I) (Only the population of the Seychelles) Newton's kestrel Falco pelegrinoides (I) Barbary falcon Falco peregrinus (I) Peregrine falcon Falco punctatus (I) Mauritius kestrel Falco rusticolus (I) Gyrfalcon Falco subbuteo (II) Eurasian hobby Falco tinnunculus (II) Common kestrel Falco vespertinus (II) Red-footed falcon GALLIFORMES Megapodiidae Megapodes, scrubfowl Macrocephalon maleo (I) Maleo Cracidae Crax spp.* (-/III) (The following species are listed in Appendix III: Crax alberti, Crax daubentoni and Crax globulosa for Colombia and Crax rubra for Colombia, Costa Rica, Guatemala and Honduras) Curassows Crax alberti (III Colombia) Blue-knobbed curassow Crax blumenbachii (I) Red-billed curassow Mitu mitu (I) Alagoas curassow Oreophasis derbianus (I) Horned guan Ortalis vetula (III Guatemala/Honduras) Plain chachalaca Pauxi spp. (-/III) (Pauxi pauxi is listed in Appendix III for Colombia) Helmeted curassows Penelope albipennis (I) White-winged guan Penelope purpurascens (III Honduras) Crested guan Penelopina nigra (III Guatemama) Highland guan Pipile jacutinga (I) Black-fronted piping guan Pipile pipile (I) Trinidad piping guan Phasianidae Grouse, guineafowl, partridges, pheasants, tragopans Agelastes meleagrides (III Ghana) White-breasted guineafowl Agriocharis ocellata (III Guatemala) Ocellated turkey Arborophila charltonii (III Malaysia) Chestnut-necklaced partridge Arborophila orientalis (III Malaysia) Grey-breasted partridge Argusianus argus (II) Great argus Caloperdix oculea (III Malaysia) Ferruginous partridge Catreus wallichii (I) Cheer pheasant Colinus virginianus ridgwayi (I) Masked bobwhite Crossoptilon crossoptilon (I) White eared-pheasant Crossoptilon harmani (I) Tibetan eared-pheasant Crossoptilon mantchuricum (I) Brown eared-pheasant Gallus sonneratii (II) Grey junglefowl Ithaginis cruentus (II) Blood pheasant Lophophorus impejanus (I) Himalayan monal Lophophorus lhuysii (I) Chinese monal Lophophorus sclateri (I) Sclater's monal Lophura bulweri Bulwer's pheasant Lophura diardi Siamese fireback Lophura edwardsi (I) Edwards' pheasant Lophura erythrophthalma (III Malaysia) Crestless fireback Lophura hatinhensis Vietnamese fireback Lophura hoogerwerfi Sumatran pheasant Lophura ignita (III Malaysia) Crested fireback Lophura imperialis (I) Imperial pheasant Lophura inornata Salvadori's pheasant Lophura leucomelanos Kalij pheasant Lophura swinhoii (I) Swinhoe's pheasant Melanoperdix nigra (III Malaysia) Black partridge Odontophorus strophium Gorgeted wood-quail Ophrysia superciliosa Himalayan quail Pavo muticus (II) Green peafowl Polyplectron bicalcaratum (II) Grey peacock-pheasant Polyplectron emphanum (I) Palawan peacock pheasant Polyplectron germaini (II) Germain's peacock-pheasant Polyplectron inopinatum (III Malaysia) Mountain peacock-pheasant Polyplectron malacense (II) Malayan peacock-pheasant Polyplectron schleiermacheri (II) Bornean peacock-pheasant Rheinardia ocellata (I) Crested argus Rhizothera longirostris (III Malaysia) Long-billed partridge Rollulus rouloul (III Malaysia) Crested partridge Syrmaticus ellioti (I) Elliot's pheasant Syrmaticus humiae (I) Hume's pheasant Syrmaticus mikado (I) Mikado pheasant Tetraogallus caspius (I) Caspian snowcock Tetraogallus tibetanus (I) Tibetan snowcock Tragopan blythii (I) Blyth's tragopan Tragopan caboti (I) Cabot's tragopan Tragopan melanocephalus (I) Western tragopan Tragopan satyra (III Nepal) Satyr tragopan Tympanuchus cupido attwateri (I) Attwater's prairie-chicken GRUIFORMES Gruidae Cranes Gruidae spp. (II) (Except for the species included in Annex A) Cranes Grus americana (I) Whooping crane Grus canadensis (I/II) (The species is listed in Appendix II but subspecies Grus canadensis nesiotes and Grus canadensis pulla are listed in Appendix I) Sandhill crane Grus grus (II) Common crane Grus japonensis (I) Red-crowned crane Grus leucogeranus (I) Siberian crane Grus monacha (I) Hooded crane Grus nigricollis (I) Black-necked crane Grus vipio (I) White-necked crane Rallidae Coots, rails Gallirallus sylvestris (I) Lord Howe rail Rhynochetidae Kagu Rhynochetos jubatus (I) Kagu Otididae Bustards Otididae spp. (II) (Except for the species included in Annex A) Bustards Ardeotis nigriceps (I) Indian bustard Chlamydotis undulata (I) Houbara bustard Eupodotis indica (II) Lesser florican Eupodotis bengalensis (I) Bengal florican Otis tarda (II) Great bustard Tetrax tetrax (II) Little bustard CHARADRIIFORMES Burhinidae Thick-knees Burhinus bistriatus (III Guatemala) Double-striped thick-knee Scolopacidae Curlews, greenshanks Numenius borealis (I) Eskimo curlew Numenius tenuirostris (I) Slender-billed curlew Tringa guttifer (I) Nordmann's greenshank Laridae Gulls, terns Larus relictus (I) Relict gull COLUMBIFORMES Columbidae Doves, pigeons Caloenas nicobarica (I) Nicobar pigeon Columba caribaea Ring-tailed pigeon Claravis godefrida Purple-winged ground-dove Columba guinea (III Ghana) Speckled pigeon Columba iriditorques (III Ghana) Western bronze-naped pigeon Columba livia (III Ghana) Rock pigeon Columba mayeri (III Mauritius) Pink pigeon Columba unicincta (III Ghana) Afep pigeon Didunculus strigirostris Tooth-billed pigeon Ducula mindorensis (I) Mindoro zone-tailed pigeon Gallicolumba luzonica (II) Luzon bleeding-heart Goura spp. (II) Crowned-pigeons Leptotila wellsi Grenada dove Oena capensis (III Ghana) Namaqua dove Streptopelia decipiens (III Ghana) Mourning collared-dove Streptopelia roseogrisea (III Ghana) African collared-dove Streptopelia semitorquata (III Ghana) Red-eyed dove Streptopelia senegalensis (III Ghana) Laughing dove Streptopelia turtur (III Ghana) European turtle-dove Streptopelia vinacea (III Ghana) Vinaceous dove Treron calva (III Ghana) African green-pigeon Treron waalia (III Ghana) Bruce's green-pigeon Turtur abyssinicus (III Ghana) Black-billed wood-dove Turtur afer (III Ghana) Blue-spotted wood-dove Turtur brehmeri (III Ghana) Blue-headed wood-dove Turtur tympanistria (III Ghana) Tambourine dove PSITTACIFORMES Cockatoos, lories, macaws, parakeets, parrots etc. PSITTACIFORMES spp. (II) (Except for the species included in Annex A and Annex C and excluding Agapornis roseicollis, Melopsittacus undulatus and Nymphicus hollandicus, which are not included in the Annexes to this Regulation) Parrots, etc. Psittacidae Amazons, cockatoos, lories, lorikeets, macaws, parakeets, parrots Amazona arausiaca (I) Red-necked parrot Amazona barbadensis (I) Yellow-shouldered parrot Amazona brasiliensis (I) Red-tailed parrot Amazona finschi (I) Lilac-crowned parrot Amazona guildingii (I) St Vincent parrot Amazona imperialis (I) Imperial parrot Amazona leucocephala (I) Cuban parrot Amazona ochrocephala auropalliata (I) Yellow-naped parrot Amazona ochrocephala belizensis (I) Amazona ochrocephala caribaea (I) Amazona ochrocephala oratrix (I) Yellow-headed parrot Amazona ochrocephala parvipes (I) Amazona ochrocephala tresmariae (I) Amazona pretrei (I) Red-spectacled parrot Amazona rhodocorytha (I) Red-browed parrot Amazona tucumana (I) Tucuman parrot Amazona versicolor (I) Saint Lucia parrot Amazona vinacea (I) Vinaceous parrot Amazona viridigenalis (I) Green-cheeked parrot Amazona vittata (I) Puerto Rican parrot Anodorhynchus spp. (I) Blue macaws Ara ambigua (I) Great green macaw Ara glaucogularis (I) Blue-throated macaw Ara macao (I) Scarlet macaw Ara militaris (I) Military macaw Ara rubrogenys (I) Red-fronted macaw Cacatua goffini (I) Tanimbar cockatoo Cacatua haematuropygia (I) Philippine cockatoo Cacatua moluccensis (I) Salmon-crested cockatoo Cacatua sulphurea (I) Yellow-crested cockatoo Cyanopsitta spixii (I) Spix's macaw Cyanoramphus forbesi (I) Chatham Island yellow-fronted parakeet Cyanoramphus novaezelandiae (I) Red-fronted parakeet Cyclopsitta diophthalma coxeni (I) Coxen's double-eyed fig parrot Eos histrio (I) Red and blue lory Eunymphicus cornutus (I) Horned parakeet Geopsittacus occidentalis (possibly extinct) (I) Night parrot Guarouba guarouba (I) Golden parakeet Neophema chrysogaster (I) Orange-bellied parrot Ognorhynchus icterotis (I) Yellow-eared parrot Pezoporus wallicus (I) Ground parrot Pionopsitta pileata (I) Pileated parrot Probosciger aterrimus (I) Palm cockatoo Propyrrhura couloni (I) Blue-headed macaw Propyrrhura maracana (I) Blue-winged macaw Psephotus chrysopterygius (I) Golden-shouldered parrot Psephotus dissimilis (I) Hooded parrot Psephotus pulcherrimus (possibly extinct) (I) Paradise parrot Psittacula echo (I) Mauritius parakeet Psittacula krameri (III Ghana) Rose-ringed parakeet Pyrrhura cruentata (I) Blue-throated parakeet Rhynchopsitta spp. (I) Thick-billed parrots Strigops habroptilus (I) Kakapo Vini spp. (I/II) (Vini ultramarina is listed in Appendix I, the other species are listed in Appendix II) Blue lorikeets CUCULIFORMES Musophagidae Turacos Corythaeola cristata (III Ghana) Great blue turaco Crinifer piscator (III Ghana) Western grey plantain-eater Musophaga porphyreolopha (II) Purple-crested turaco Musophaga violacea (III Ghana) Violet turaco Tauraco spp. (II)(Except for the species included in Annex A) Turacos Tauraco bannermani (II) Bannerman's turaco STRIGIFORMES Owls STRIGIFORMES spp. (II) (Except for the species included in Annex A) Owls Tytonidae Barn owls Tyto alba (II) Barn owl Tyto soumagnei (I) Soumagne's owl Strigidae Owls Aegolius funereus (II) Boreal owl Asio flammeus (II) Short-eared owl Asio otus (II) Long-eared owl Athene blewitti (I) Forest owlet Athene noctua (II) Little owl Bubo bubo (II) Eurasian eagle-owl Glaucidium passerinum (II) Eurasian pygmy-owl Mimizuku gurneyi (I) Lesser eagle-owl Ninox novaeseelandiae undulata (I) Norfolk boobook Ninox squamipila natalis (I) Christmas hawk-owl Nyctea scandiaca (II) Snowy owl Otus ireneae (II) Sokoke scops-owl Otus scops (II) Eurasian scops-owl Strix aluco (II) Tawny owl Strix nebulosa (II) Great grey owl Strix uralensis (II) Ural owl Surnia ulula (II) Northern hawk owl APODIFORMES Trochilidae Hummingbirds Trochilidae spp. (II) (Except for the species included in Annex A) Hummingbirds Glaucis dohrnii (I) Hook-billed hermit TROGONIFORMES Trogonidae Quetzals Pharomachrus mocinno (I) Resplendent quetzal CORACIIFORMES Bucerotidae Hornbills Aceros spp. (II) (Except for the species included in Annex A) Hornbills Aceros nipalensis (I) Rufous-necked hornbill Aceros subruficollis (I) Plain-pouched hornbill Anorrhinus spp. (II) Hornbills Anthracoceros spp. (II) Hornbills Buceros spp. (II) (Except for the species included in Annex A) Hornbills Buceros bicornis (I) Great hornbill Buceros vigil (I) Helmeted hornbill Penelopides spp. (II) Hornbills PICIFORMES Capitonidae Barbets Semnornis ramphastinus (III Colombia) Toucan barbet Ramphastidae Toucans Baillonius bailloni (III Argentina) Saffron toucanet Pteroglossus aracari (II) Black-necked aracari Pteroglossus castanotis (III Argentina) Chestnut-eared aracari Pteroglossus viridis (II) Green aracari Ramphastos dicolorus (III Argentina) Red-breasted toucan Ramphastos sulfuratus (II) Keel-billed toucan Ramphastos toco (II) Toco toucan Ramphastos tucanus (II) Red-billed toucan Ramphastos vitellinus (II) Channel-billed toucan Selenidera maculirostris (III Argentina) Spot-billed toucanet Picidae Woodpeckers Campephilus imperialis (I) Imperial woodpecker Dryocopus javensis richardsi (I) Tristam's woodpecker PASSERIFORMES Cotingidae Cotingas Cephalopterus ornatus (III Colombia) Amazonian umbrella bird Cephalopterus penduliger (III Colombia) Long-wattled umbrella bird Cotinga maculata (I) Banded cotinga Rupicola spp. (II) Cocks-of-the-rock Xipholena atropurpurea (I) White-winged cotinga Pittidae Pittas Pitta guajana (II) Banded pitta Pitta gurneyi (I) Gurney's pitta Pitta kochi (I) Whiskered pitta Pitta nympha (II) Fairy pitta Atrichornithidae Scrub-birds Atrichornis clamosus (I) Noisy scrub-bird Hirundinidae Martins Pseudochelidon sirintarae (I) White-eyed river-martin Pycnonotidae Bulbuls Pycnonotus zeylanicus (II) Straw-headed bulbul Muscicapidae Old-world flycatchers Bebrornis rodericanus (III Mauritius) Rodriguez brush-warbler Cyornis ruckii (II) Rueck's blue-flycatcher Dasyornis broadbenti litoralis (possibly extinct) (I) Western rufous bristlebird Dasyornis longirostris (I) Western bristlebird Garrulax canorus (II) Melodious laughing thrush Leiothrix argentauris (II) Silver-eared mesia Leiothrix lutea (II) Red-billed leiothrix Liocichla omeiensis (II) Omei shan liocichla Picathartes gymnocephalus (I) White-necked rockfowl Picathartes oreas (I) Grey-necked rockfowl Terpsiphone bourbonnensis (III Mauritius) Mascarene paradise-flycatcher Nectariniidae Sunbirds Anthreptes pallidigaster Amani sunbird Anthreptes rubritorques Banded sunbird Zosteropidae White-eyes Zosterops albogularis (I) White-chested white-eye Meliphagidae Honey-eaters Lichenostomus melanops cassidix (I) Helmeted honeyeater Emberizidae Cardinals, tanagers Gubernatrix cristata (II) Yellow cardinal Paroaria capitata (II) Yellow-billed cardinal Paroaria coronata (II) Red-crested cardinal Tangara fastuosa (II) Seven-coloured tanager Icteridae New-world blackbirds Agelaius flavus (I) Saffron-cowled blackbird Fringillidae Finches Carduelis cucullata (I) Red siskin Carduelis yarrellii (II) Yellow-faced siskin Serinus canicapillus (III Ghana) West African seedeater Serinus leucopygius (III Ghana) White-rumped seedeater Serinus mozambicus (III Ghana) Yellow-fronted canary Estrildidae Mannikins, waxbills Amadina fasciata (III Ghana) Cut throat Amandava formosa (II) Green avadavat Amandava subflava (III Ghana) Zebra waxbill Estrilda astrild (III Ghana) Common waxbill Estrilda caerulescens (III Ghana) Lavender waxbill Estrilda melpoda (III Ghana) Orange-cheeked waxbill Estrilda troglodytes (III Ghana) Black-rumped waxbill Lagonosticta rara (III Ghana) Black-bellied firefinch Lagonosticta rubricata (III Ghana) African firefinch Lagonosticta rufopicta (III Ghana) Bar-breasted firefinch Lagonosticta senegala (III Ghana) Red-billed firefinch Lagonosticta vinacea (III Ghana) Black-faced firefinch Lonchura bicolor (III Ghana) Black-and-white mannikin Lonchura cantans (III Ghana) African silverbill Lonchura cucullata (III Ghana) Bronze mannikin Lonchura fringilloides (III Ghana) Magpie mannikin Mandingoa nitidula (III Ghana) Green-backed twinspot Nesocharis capistrata (III Ghana) Grey-headed olive-back Nigrita bicolor (III Ghana) Chestnut-breasted negrofinch Nigrita canicapilla (III Ghana) Grey-headed negrofinch Nigrita fusconota (III Ghana) White-breasted negrofinch Nigrita luteifrons (III Ghana) Pale-fronted negrofinch Ortygospiza atricollis (III Ghana) African quailfinch Padda fuscata Timor sparrow Padda oryzivora (II) Java sparrow Parmoptila rubrifrons (III Ghana) Jameson's antpecker Pholidornis rushiae (III Ghana) Tit-hylia Poephila cincta cincta (II) Southern black-throated finch Pyrenestes ostrinus (III Ghana) Black-bellied seedcracker Pytilia hypogrammica (III Ghana) Red-faced pytilia Pytilia phoenicoptera (III Ghana) Red-winged pytilia Spermophaga haematina (III Ghana) Western bluebill Uraeginthus bengalus (III Ghana) Red-cheeked cordonbleu Ploceidae Weavers, whydahs Amblyospiza albifrons (III Ghana) Grosbeak weaver Anaplectes rubriceps (III Ghana) Red-headed weaver Anomalospiza imberbis (III Ghana) Parasitic weaver Bubalornis albirostris (III Ghana) White-billed buffalo weaver Euplectes afer (III Ghana) Yellow-crowned bishop Euplectes ardens (III Ghana) Red-collared widowbird Euplectes franciscanus (III Ghana) Orange bishop Euplectes hordeaceus (III Ghana) Black-winged bishop Euplectes macrourus (III Ghana) Yellow-mantled widowbird Malimbus cassini (III Ghana) Black-throated malimbe Malimbus malimbicus (III Ghana) Crested malimbe Malimbus nitens (III Ghana) Gray's malimbe Malimbus rubricollis (III Ghana) Red-headed malimbe Malimbus scutatus (III Ghana) Red-vented malimbe Pachyphantes superciliosus (III Ghana) Compact weaver Passer griseus (III Ghana) Grey-headed sparrow Petronia dentata (III Ghana) Bush petronia Plocepasser superciliosus (III Ghana) Chestnut-crowned sparrow-weaver Ploceus albinucha (III Ghana) Maxwell's black weaver Ploceus aurantius (III Ghana) Orange weaver Ploceus cucullatus (III Ghana) Village weaver Ploceus heuglini (III Ghana) Heuglin's masked-weaver Ploceus luteolus (III Ghana) Little weaver Ploceus melanocephalus (III Ghana) Black-headed weaver Ploceus nigerrimus (III Ghana) Vieillot's black weaver Ploceus nigricollis (III Ghana) Black-necked weaver Ploceus pelzelni (III Ghana) Slender-billed weaver Ploceus preussi (III Ghana) Preuss's weaver Ploceus tricolor (III Ghana) Yellow-mantled weaver Ploceus vitellinus (III Ghana) Vitelline masked-weaver Quelea erythrops (III Ghana) Red-headed quelea Sporopipes frontalis (III Ghana) Speckle-fronted weaver Vidua chalybeata (III Ghana) Village indigobird Vidua interjecta (III Ghana) Uelle paradise-whydah Vidua larvaticola (III Ghana) Baka indigobird Vidua macroura (III Ghana) Pin-tailed whydah Vidua orientalis (III Ghana) Northern paradise whydah Vidua raricola (III Ghana) Jambandu indigobird Vidua togoensis (III Ghana) Togo paradise-whydah Vidua wilsoni (III Ghana) Pale-winged indigobird Sturnidae Mynas Gracula religiosa (II) Hill myna Leucopsar rothschildi (I) Bali myna Paradisaeidae Birds of paradise Paradisaeidae spp. (II) Birds of paradise REPTILIA Reptiles TESTUDINATA Dermatemydidae Central American river turtle Dermatemys mawii (II) Central American river turtle Platysternidae Big-headed turtle Platysternon megacephalum (II) Big-headed turtle Emydidae Box turtles, freshwater turtles Annamemys annamensis (II) Annam pond turtle Batagur baska (I) Batagur Callagur borneoensis (II) Painted terrapin Chinemys megalocephala (III China) Big-headed pond turtle Chinemys nigricans (III China) Red-necked turtle Chinemys reevesii (III China) Reeve's turle Chrysemys picta Clemmys insculpta (II) Wood turtle Clemmys muhlenbergii (I) Bog turtle Cuora spp. (II) Asian box turtles Geoclemys hamiltonii (I) Black pond turtle Geoemyda spengleri (III China) Black-breasted leaf turtle Heosemys depressa (II) Arakan forest turtle Heosemys grandis (II) Giant Asian turtle Heosemys leytensis (II) Philippine pond turtle Heosemys spinosa (II) Spiny turtle Hieremys annandalii (II) Yellow-headed temple turtle Kachuga spp. (II) (Except for the species included in Annex A) Roofed turtles Kachuga tecta (I) Indian sawback turtle Leucocephalon yuwonoi (II) Sulawesi forest turtle Malayemys subtrijuga (II) Malayan snail-eating turtle Mauremys iversoni (III China) Fujian pond turtle Mauremys mutica (II) Yellow pond turtle Mauremys pritchardi (III China) Pritchard's pond turtle Melanochelys tricarinata (I) Three-keeled land tortoise Morenia ocellata (I) Burmese swamp turtle Notochelys platynota (II) Malayan flat-shelled turtle Ocadia glyphistoma (III China) Notch-mouthed stripe-necked turtle Ocadia philippeni (III China) Philippen's stripe-necked turtle Ocadia sinensis (III China) Chinese stripe-necked turtle Orlitia borneensis (II) Malayan giant turtle Pyxidea mouhotii (II) Keeled bix turtle Sacalia bealei (III China) Beal's eyed turtle Sacalia pseudocellata (III China) Chinese false-eyed turtle Sacalia quadriocellata (III China) Four-eyed turtle Siebenrockiella crassicollis (II) Black marsh turtle Terrapene spp. (II) (Except for the species included in Annex A) Box-turtles Terrapene coahuila (I) Aquatic box turtle Trachemys scripta elegans Red-eared terrapin Testudinidae Tortoises Testudinidae spp. (II) (Except for the species included in Annex A; a zero annual export quota has been established for Geochelone sulcata for specimens removed from the wild and traded for primarily commercial purposes.) Tortoises Geochelone nigra (I) Galapagos giant tortoise Geochelone radiata (I) Radiated tortoise Geochelone yniphora (I) Angonoka Gopherus flavomarginatus (I) Bolson tortoise Malacochersus tornieri (II) Pancake tortoise Psammobates geometricus (I) Geometric tortoise Pyxis arachnoides (I) Madagascar spider tortoise Pyxis planicauda (I) Madagascar flat-shelled tortoise Testudo graeca (II) Spur-thighed tortoise Testudo hermanni (II) Hermann's tortoise Testudo kleinmanni (I) Egyptian tortoise Testudo marginata (II) Marginated tortoise Testudo werneri (I) Cheloniidae Sea turtles Cheloniidae spp. (I) Sea turtles Dermochelyidae Leatherback turtle Dermochelys coriacea (I) Leatherback turtle Trionychidae Softshell turtles, terrapins Amyda cartilaginea (II) Southeast Asian soft-shelled turtle Apalone ater (I) Cuatro Cienagas soft-shell turtle Aspideretes gangeticus (I) Indian soft-shell turtle Aspideretes hurum (I) Peacock soft-shell turtle Aspideretes nigricans (I) Black soft-shell turtle Chitra spp. (II) Narrow-headed softshell turtles Lissemys punctata (II) Indo-Gangetic flap-shelled turtle Palea steindachneri (III China) Wattle-necked softshell turtle Pelochelys spp. (II) Giant softshell turtles Pelodiscus axenaria (III China) Pelodiscus maackii (III China) Pelodiscus parviformis (III China) Pelodiscus sinensis (III China) Chinese softshell turtle Rafetus swinhoei (III China) Yangtze softshell turtle Trionyx triunguis (III Ghana) African soft-shell turtle Pelomedusidae Afro-American sideneck turtles Erymnochelys madagascariensis (II) Madagascar sideneck turtle Pelomedusa subrufa (III Ghana) Helmeted turtle Peltocephalus dumeriliana (II) Big-headed sideneck turtle Pelusios adansonii (III Ghana) Adanson's mud turtle Pelusios castaneus (III Ghana) West African mud turtle Pelusios gabonensis (III Ghana) African forest turtle Pelusios niger (III Ghana) West African black forest turtle Podocnemis spp. (II) Sideneck turtles Carettochelyidae Pig-nosed turtles Carettochelys insculpta (II) Pig-nosed turtle Chelidae Austro-American sideneck turtles Chelodina mccordi (II) Roti snake-necked turtle Pseudemydura umbrina (I) Western swamp turtle CROCODYLIA Caimans, crocodiles, alligators CROCODYLIA spp. (II) (Except for the species included in Annex A) Caimans, crocodiles, alligators Alligatoridae Alligators, caimans Alligator sinensis (I) Chinese alligator Caiman crocodilus apaporiensis (I) Rio Apaporis spectacled caiman Caiman latirostris (I) (Except for the population of Argentina, which is included in Annex B) Broad-nosed caiman Melanosuchus niger (I) (Except for the population of Ecuador, which is included in Annex B, and is subject to a zero annual export quota until an annual export quota has been approved by the CITES Secretariat and the IUCN/SSC Crocodile Specialist Group) Black caiman Crocodylidae Crocodiles Crocodylus acutus (I) (Except for the population of Cuba, which is included in Annex B) American crocodile Crocodylus cataphractus (I) African slender-snouted crocodile Crocodylus intermedius (I) Orinoco crocodile Crocodylus mindorensis (I) Philippine crocodile Crocodylus moreletii (I) Morelet's crocodile Crocodylus niloticus (I) (Except for the populations of Botswana, Ethiopia, Kenya, Madagascar, Malawi, Mozambique, Namibia, South Africa, Uganda, the United Republic of Tanzania [subject to an annual export quota of no more than 1 600 wild specimens including hunting trophies, in addition to ranched specimens], Zambia and Zimbabwe; these populations are included in Annex B) Nile crocodile Crocodylus palustris (I) Mugger crocodile Crocodylus porosus (I) (Except for the populations of Australia, Indonesia and Papua New Guinea, which are included in Annex B) Estuarine crocodile Crocodylus rhombifer (I) Cuban crocodile Crocodylus siamensis (I) Siamese crocodile Osteolaemus tetraspis (I) West African dwarf crocodile Tomistoma schlegelii (I) False gharial Gavialidae Gavial or gharial Gavialis gangeticus (I) Gharial RHYNCHOCEPHALIA Sphenodontidae Tuataras Sphenodon spp. (I) Tuataras SAURIA Gekkonidae Geckos Cyrtodactylus serpensinsula (II) Serpent Island gecko Hoplodactylus spp. (III New Zealand) Sticky-toed geckos Naultinus spp. (III New Zealand) New Zealand tree geckos Phelsuma spp. (II) (Except for the species included in Annex A) Day geckos Phelsuma guentheri (II) Round Island day gecko Uroplatus spp. (II) Flat-tailed geckos Agamidae Spiny-tailed lizards (Agamas, mastigures) Uromastyx spp. (II) Spiny-tailed lizards Chamaeleonidae Chameleons Bradypodion spp. (II) Dwarf chameleons Brookesia spp. (II) (Except for the species included in Annex A) Dwarf chameleons Brookesia perarmata (I) Dwarf spiny chameleon Calumma spp. (II) Madagascar Chameleons Chamaeleo spp. (II) (Except for the species included in Annex A) Chameleons Chamaeleo chamaeleon (II) European chameleon Furcifer spp. (II) Madagascar Chameleons Iguanidae Iguanas Amblyrhynchus cristatus (II) Galapagos marine iguana Brachylophus spp. (I) Fiji iguanas Conolophus spp. (II) Galapagos land iguanas Cyclura spp. (I) Ground iguanas Iguana spp. (II) Iguanas Liolaemus gravenhorstii Striped ground iguana Phrynosoma coronatum (II) Coast horned lizard Sauromalus varius (I) San Esteban Island chuckwalla Lacertidae Lizards Gallotia simonyi (I) Hierro giant lizard Podarcis lilfordi (II) Lilford's wall lizard Podarcis pityusensis (II) Ibiza wall lizard Cordylidae Spiny-tailed lizards Cordylus spp. (II) Girdled lizards Teiidae Caiman lizards, tegu lizards Crocodilurus amazonicus (II) Dragon lizard Dracaena spp. (II) Caiman lizards Tupinambis spp.(II) Tegus Scincidae Skinks Corucia zebrata (II) Prehensile-tailed skink Xenosauridae Chinese crocodile lizard Shinisaurus crocodilurus (II) Chinese crocodile lizard Helodermatidae Gila monster and beaded lizard Heloderma spp. (II) Gila monster and beaded lizard Varanidae Monitor lizards Varanus spp. (II) (Except for the species included in Annex A) Monitor lizards Varanus bengalensis (I) Indian monitor Varanus flavescens (I) Yellow monitor Varanus griseus (I) Desert monitor Varanus komodoensis (I) Komodo dragon Varanus nebulosus (I) Clouded monitor Varanus olivaceus (II) Gray's monitor SERPENTES Snakes Loxocemidae Mexican dwarf boa Loxocemidae spp. (II) Mexican dwarf boa Pythonidae Pythons Pythonidae spp. (II) (Except for the species included in Annex A) Pythons Python molurus molurus (I) Indian python Boidae Boas Boidae spp. (II) (Except for the species included in Annex A) Boas Acrantophis spp. (I) Madagascar ground boas Boa constrictor occidentalis (I) Argentine boa constrictor Epicrates inornatus (I) Puerto Rican boa Epicrates monensis (I) Virgin Island tree boa Epicrates subflavus (I) Jamaican boa Eryx jaculus (II) Spotted sand boa Sanzinia madagascariensis (I) Madagascar tree boa Bolyeriidae Round Island boas Bolyeriidae spp. (II) (Except for the species included in Annex A) Round Island boas Bolyeria multocarinata (I) Round Island boa Casarea dussumieri (I) Round Island keel-scaled boa Tropidophiidae Wood boas Tropidophiidae spp. (II) Wood boas Colubridae Typical snakes, water snakes, whip snakes Atretium schistosum (III India) Olive keel-back Cerberus rhynchops (III India) Dog-faced water snake Clelia clelia (II) Mussurana Cyclagras gigas (II) False cobra Dromicus chamissonis Chilean ground snake Elachistodon westermanni (II) Indian egg-eating snake Ptyas mucosus (II) Common rat snake Xenochrophis piscator (III India) Checkered keel-back Elapidae Cobras, coral snakes Hoplocephalus bungaroides (II) Broad-headed snake Micrurus diastema (III Honduras) Atlantic coral snake Micrurus nigrocinctus (III Honduras) Central American coral snake Naja atra (II) Chinese spitting cobra Naja kaouthia (II) Monocellate cobra Naja mandalayensis (II) Naja naja (II) Indian cobra Naja oxiana (II) Central Asian cobra Naja philippinensis (II) North Philippine spitting cobra Naja sagittifera (II) Andaman cobra Naja samarensis (II) South-east Philippine spitting cobra Naja siamensis (II) Indochinese spitting cobra Naja sputatrix (II) South Indonesian spitting cobra Naja sumatrana (II) Golden spitting cobra Ophiophagus hannah (II) King cobra Viperidae Vipers Crotalus durissus (III Honduras) Neotropical rattlesnake Crotalus durissus unicolor Aruba rattlesnake Crotalus willardi Ridge-nosed rattlesnake Daboia russelii (III India) Russell's viper Vipera latifii Latifi's viper Vipera ursinii (I) (Only the population of Europe, except the area which formerly constituted the USSR; these latter populations are not included in the Annexes to this Regulation) Orsini's viper Vipera wagneri (II) Wagner's viper AMPHIBIA Amphibians ANURA Bufonidae Toads Altiphrynoides spp. (I) Malcolm's Ethiopian toad Atelopus zeteki (I) Golden frog Bufo periglenes (I) Golden toad Bufo superciliaris (I) Cameroon toad Nectophrynoides spp. (I) African viviparous toads Nimbaphrynoides spp. (I) Nimba toads Spinophrynoides spp. (I) Osgood's Ethiopian toad Dendrobatidae Poison frogs Dendrobates spp. (II) Poison-arrow frogs Epipedobates spp. (II) Poison-arrow frogs Minyobates spp. (II) Poison-arrow frogs Phyllobates spp.(II) Poison-arrow frogs Mantellidae Mantella frogs Mantella spp. (II) Mantella frogs Microhylidae Tomato frogs Dyscophus antongilii (I) Tomato frog Scaphiophryne gottlebei (II) Red rain frog Ranidae Frogs Conraua goliath Goliath frog Euphlyctis hexadactylus (II) Six-fingered frog Hoplobatrachus tigerinus (II) Tiger frog Rana catesbeiana American bullfrog Myobatrachidae Gastric brooding frogs Rheobatrachus spp. (II) (Except for the species included in Annex A) Gastric brooding frog Rheobatrachus silus (II) Platypus frog CAUDATA Ambystomidae Axolotls Ambystoma dumerilii (II) Lake Patzcuaro salamander Ambystoma mexicanum (II) Axolotl Cryptobranchidae Giant salamanders Andrias spp. (I) Giant salamanders ELASMOBRANCHII (Sharks and rays) ORECTOLOBIFORMES Rhincodontidae Whale sharks Rhincodon typus (II) Whale shark LAMNIFORMES Lamnidae Great white shark Carcharodon carcharias (II) Great white shark Cetorhinidae Basking Sharks Cetorhinus maximus (II) Basking shark ACTINOPTERYGII Fish ACIPENSERIFORMES ACIPENSERIFORMES spp. (II) .(Except for the species included in Annex A) Sturgeons and paddlefish Acipenseridae Sturgeons Acipenser brevirostrum (I) Shortnose sturgeon Acipenser sturio (I) Common sturgeon OSTEOGLOSSIFORMES Osteoglossidae Arapaimas, bonytongues Arapaima gigas (II) Arapaima Scleropages formosus (I) Asian arowana CYPRINIFORMES Cyprinidae Blind carps, plaeesok Caecobarbus geertsi (II) African blind barb fish Probarbus jullieni (I) Ikan temoleh Catostomidae Cui-ui Chasmistes cujus (I) Cui-ui SILURIFORMES Pangasiidae Pangasid catfish Pangasianodon gigas (I) Giant catfish SYNGNATHIFORMES Syngnathidae Pipefishes, seahorses Hippocampus spp. (II) Seahorses PERCIFORMES Labridae Wrasses Cheilinus undulatus (II) Humphead wrasse Sciaenidae Totoabas Totoaba macdonaldi (I) Totoaba SARCOPTERYGII Lungfishes COELACANTHIFORMES Coelacanthidae Coelacanths Latimeria spp. (I) Coelacanths CERATODONTIFORMES Ceratodontidae Australian lungfishes Neoceratodus forsteri (II) Australian lungfish ECHINODERMATA (STARFISH, BRITTLE STARS, SEA URCHINS AND SEA CUCUMBERS) HOLOTHUROIDEA Sea cucumbers ASPODOCHIROTIDA Stichopodidae Sea cucumbers Isostichopus fuscus (III Ecuador) ARTHROPODA (ARTHROPODS) ARACHNIDA Spiders and scorpions SCORPIONES Scorpionidae Scorpions Pandinus dictator (II) Pandinus gambiensis (II) Giant Senegalese scorpion Pandinus imperator (II) Emperor scorpion ARANEAE Theraphosidae Red-kneed tarantulas, tarantulas Aphonopelma albiceps (II) Aphonopelma pallidum (II) Chihuahua rose-grey tarantula Brachypelma spp (II) Central Americn tarantulas INSECTA Insects COLEOPTERA Beetles Lucanidae Stag beetles Colophon spp. (III South Africa) Cape stag beetles LEPIDOPTERA Butterflies Papilionidae Birdwing and swallowtail butterflies Atrophaneura jophon (II) Sri Lankan rose Atrophaneura palu Palu swallowtail butterfly Atrophaneura pandiyana (II) Baronia brevicornis Short-horned baronia Bhutanitis spp. (II) Swallowtail butterflies Graphium sandawanum Apo swallowtail butterfly Graphium stresemanni Ornithoptera spp. (II) (except for the species included in Annex A) Birdwing butterflies Ornithoptera alexandrae (I) Queen Alexandra's birdwing Papilio benguetanus Papilio chikae (I) Luzon peacock swallowtail Papilio esperanza Papilio grosesmithi Papilio homerus (I) Homerus swallowtail Papilio hospiton (I) Corsican swallowtail Papilio maraho Broad-tailed swallowtail Papilio morondavana Madagascan emperor swallowtail Papilio neumoegeni Parides ascanius Fluminense swallowtail butterfly Parides hahneli Hahnel's amazonian swallowtail butterfly Parnassius apollo (II) Mountain apollo Teinopalpus spp. (II) Kaiser-I-Hind butterflies Trogonoptera spp. (II) Birdwing butterflies Troides spp. (II) Birdwing butterflies ANNELIDA (SEGMENTED WORMS AND LEECHES) HIRUDINOIDEA Leeches ARHYNCHOBDELLA Hirudinidae Leeches Hirudo medicinalis (II) Medicinal leech MOLLUSCA (MOLLUSCS) BIVALVIA Bivalve molluscs (clams, mussels etc.) VENERIDA Tridacnidae Giant clams Tridacnidae spp. (II) Giant clams UNIONIDA Unionidae Freshwater mussels, pearly mussels Conradilla caelata (I) Birdwing pearly mussel Cyprogenia aberti (II) Western fanshell mussel Dromus dromas (I) Dromedary pearly mussel Epioblasma curtisii (I) Curtis' pearly mussel Epioblasma florentina (I) Yellow-blossom pearly mussel Epioblasma sampsonii (I) Wabash riffleshell Epioblasma sulcata perobliqua (I) White catspaw mussel Epioblasma torulosa gubernaculum (I) Green-blossom pearly mussel Epioblasma torulosa rangiana (II) Northern riffleshell Epioblasma torulosa torulosa (I) Turbercled-blossom pearly mussel Epioblasma turgidula (I) Turgid-blossom pearly mussel Epioblasma walkeri (I) Tan riffleshell Fusconaia cuneolus (I) Fine-rayed pigtoe pearly mussel Fusconaia edgariana (I) Shiny pigtoe pearly mussel Lampsilis higginsii (I) Higgins' eye pearly mussel Lampsilis orbiculata orbiculata (I) Pink mucket pearly mussel Lampsilis satur (I) Sandback pocketbook mussel Lampsilis virescens (I) Alabama lamp pearly mussel Plethobasus cicatricosus (I) White warty-back pearly mussel Plethobasus cooperianus (I) Orange-footed pimpleback mussel Pleurobema clava (II) Clubshell pearly mussel Pleurobema plenum (I) Rough pigtoe pearly mussel Potamilus capax (I) Fat pocketbook pearly mussel Quadrula intermedia (I) Cumberland monkey-face pearly mussel Quadrula sparsa (I) Appalachian monkey-face pearly mussel Toxolasma cylindrellus (I) Pale lilliput pearly mussel Unio nickliniana (I) Nicklin's pearly mussel Unio tampicoensis tecomatensis (I) Tampico pearly mussel Villosa trabalis (I) Cumberland bean pearly mussel MYTILOIDA Mytilidae Marine mussels Lithophaga lithophaga (II) European date mussel GASTROPODA Slugs, snails and conches STYLOMMATOPHORA Achatinellidae Agate snails, oatu tree snails Achatinella spp. (I) Little agate shells Camaenidae Green tree snail Papustyla pulcherrima (II) Manus green tree snail MESOGASTROPODA Strombidae Conches Strombus gigas (II) Queen conch CNIDARIA (CORALS, FIRE CORALS, SEA ANEMONES) ANTHOZOA Corals, sea anemones HELIOPORACEA Helioporidae Blue coral Helioporidae spp. (II) (8) Blue coral STOLONIFERA Tubiporidae Organpipe corals Tubiporidae spp. (II) (8) Organpipe corals ANTIPATHARIA ANTIPATHARIA spp. (II) Black corals SCLERACTINIA SCLERACTINIA spp. (II) (8) Stony corals HYDROZOA Sea ferns, fire corals, stinging medusas MILLEPORINA Milleporidae Wello fire corals Milleporidae spp. (II) (8) Wello fire corals STYLASTERINA Stylasteridae Lace corals Stylasteridae spp. (II) (8) Lace corals FLORA AGAVACEAE Agaves Agave arizonica (I) New River agave Agave parviflora (I) Santa Cruz striped agave Agave victoriae-reginae (II) #1 Queen Victoria agave Nolina interrata (I) Dehesa bear-grass AMARYLLIDACEAE Amaryllids Galanthus spp. (II) #1 Snowdrops Sternbergia spp. (II) #1 Sternbergias APOCYNACEAE Dogbanes Hoodia spp. (II) #9 Hoodia Pachypodium spp. (II) (Except for the species included in Annex A)#1 Elephant trunks Pachypodium ambongense (I) Pachypodium baronii (I) Pachypodium decaryi (I) Rauvolfia serpentina (II) #2 Snake-root devil-pepper ARALIACEAE Aralias Panax ginseng (II) + (Only the population of the Russian Federation; no other population is included in the Annexes to this Regulation) #3 Ginseng Panax quinquefolius (II) #3 American ginseng ARAUCARIACEAE Auricarias Araucaria araucana (I) Monkey-puzzle tree BERBERIDACEAE Barberries Podophyllum hexandrum (II) #2 Himalayan may-apple BROMELIACEAE Air plants, bromelias Tillandsia harrisii (II) #1 Harris' tillandsia Tillandsia kammii (II) #1 Kamm's tillandsia Tillandsia kautskyi (II) #1 Kautsky's tillandsia Tillandsia mauryana (II) #1 Maury's tillandsia Tillandsia sprengeliana (II) #1 Sprenge's tillandsia Tillandsia sucrei (II) #1 Sucre tillandsia Tillandsia xerographica (II) #1 Xerographic tillandsia CACTACEAE Cacti CACTACEAE spp. (II) (Except for the species included in Annex A) (9)#4 Cacti Ariocarpus spp. (I) Living rock cacti Astrophytum asterias (I) Star cactus Aztekium ritteri (I) Aztec cactus Coryphantha werdermannii (I) Jobali pincushion cactus Discocactus spp. (I) Discocacti Echinocereus ferreirianus ssp. lindsayi (I) Lindsay's hedgehog cacti Echinocereus schmollii (I) Lamb's-tail cactus Escobaria minima (I) Nelle's cactus Escobaria sneedii (I) Sneed's pincushion cactus Mammillaria pectinifera(I) Conchilinque Mammillaria solisioides (I) Pitayita Melocactus conoideus (I) Conelike Turk's-cap cactus Melocactus deinacanthus (I) Wonderfully-bristled Turk's cap cactus Melocactus glaucescens (I) Woolly waxy-stemmed Turk's-cap cactus Melocactus paucispinus (I) Few-spined Turk's-cap cactus Obregonia denegrii (I) Artichoke cactus Pachycereus militaris (I) Grenadier's cap Pediocactus bradyi (I) Brady's pincushion cactus Pediocactus knowltonii (I) Knowlton's cactus Pediocactus paradinei (I) Houserock valley cactus Pediocactus peeblesianus (I) Peebles's Navajo cactus Pediocactus sileri (I) Siler's pincushion cactus Pelecyphora spp. (I) Pine cane cactus Sclerocactus brevihamatus ssp. tobuschii (I) Tobusch fishhook cactus Sclerocactus erectocentrus (I) Needle-spined pineapple cactus Sclerocactus glaucus (I) Uinta Basin hookless cactus Sclerocactus mariposensis (I) Mariposa cactus Sclerocactus mesae-verdae (I) Mesa Verde cactus Sclerocactus nyensis (I) Tonopah fishook cactus Sclerocactus papyracanthus (I) Grama-grass cactus Sclerocactus pubispinus (I) Great-Basin fishhook cactus Sclerocactus wrightiae (I) Wright's fishhook cactus Strombocactus spp. (I) Peyote Turbinicarpus spp. (I) Turbinicarps Uebelmannia spp. (I) Uebelmann cacti CARYOCARACEAE Ajos Caryocar costaricense (II) #1 Ajillo COMPOSITAE (ASTERACEAE) Asters, daisies, costus Saussurea costus (I) (also known as S. Costus or Aucklandia) Costus CRASSULACEAE Dudleyas, crassulas Dudleya stolonifera (II) #1 Laguna beach dudleya Dudleya traskiae (II) Santa Barbara Island dudleya CUPRESSACEAE Cypresses Fitzroya cupressoides (I) Alerce Pilgerodendron uviferum (I) Pilgerodendron CYATHEACEAE Tree ferns Cyathea spp. (II) #1 Tree ferns CYCADACEAE Cycads CYCADACEAE spp. (II) (Except for the species included in Annex A) #1 Cycads Cycas beddomei (I) Beddome's cycad DIAPENSIACEAE Oconee bells Shortia galacifolia (II) #1 Oconee bells DICKSONIACEAE Tree ferns Cibotium barometz (II) #1 Dicksonia spp. (II) (Only the populations of the Americas; no other populations are included in the Annexes to this Regulation: includes Dicksonia berteriana, D. externa, D. sellowiana and D. stuebelii) #1 Tree ferns DIDIEREACEAE Didiereas DIDIEREACEAE spp. (II) #1 Alluaudias, didiereas DIOSCOREACEAE Yams Dioscorea deltoidea (II) #1 Elephant's foot DROSERACEAE Sundews Dionaea muscipula (II) #1 Venus fly-trap EUPHORBIACEAE Spurges Euphorbia spp. (II) (Except for the species included in Annex A; succulent species only; artificially propagated specimens of cultivars of Euphorbia trigona, artificially propagated, crested, fan-shaped or colour mutants of Euphorbia lactea, when grafted on artificially propagated root stock of Euphorbia neriifolia and artificially propagated specimens of cultivars of Euphorbia Milii  when they are traded in shipments of 100 or more plants and readily recognisable as artificially propagated specimens, are not subject to the provisions of this Regulation) #1 Euphorbias Euphorbia ambovombensis (I) Euphorbia capsaintemariensis (I) Euphorbia cremersii (I) Euphorbia cylindrifolia (I) Euphorbia decaryi (I) Euphorbia francoisii (I) Euphorbia handiensis (II) Euphorbia lambii (II) Euphorbia moratii (I) Euphorbia parvicyathophora (I) Euphorbia quartziticola (I) Euphorbia tulearensis (I) Euphorbia stygiana (II) FOUQUIERIACEAE Ocotillos, boojums Fouquieria columnaris (II) #1 Boojum tree Fouquieria fasciculata (I) Arbol del barril Fouquieria purpusii (I) GNETACEAE Joint firs Gnetum montanum (III Nepal) #1 JUGLANDACEAE Walnuts, gavilan Oreomunnea pterocarpa (II) #1 GavilÃ n LEGUMINOSAE (FABACEAE) Legumes Dalbergia nigra (I) Brazilian rosewood Dipteryx panamensis (III Costa Rica) Almendro Pericopsis elata (II) #5 Afrormosia Platymiscium pleiostachyum (II) #1 Quira macawood Pterocarpus santalinus (II) #7 Red sandalwood LILIACEAE Lilies Aloe spp. (II) (Except for the species included in Annex A and Aloe vera; also known as Aloe barbadensis, which is not included in the Annexes to this Regulation) #1 Aloes Aloe albida (I) Aloe albiflora (I) Aloe alfredii (I) Aloe bakeri (I) Aloe bellatula (I) Aloe calcairophila (I) Aloe compressa (I) Aloe delphinensis (I) Aloe descoingsii (I) Aloe fragilis (I) Aloe haworthioides (I) Aloe helenae (I) Aloe laeta (I) Aloe parallelifolia (I) Aloe parvula (I) Aloe pillansii (I) Aloe polyphylla (I) Aloe rauhii (I) Aloe suzannae (I) Aloe versicolor (I) Aloe vossii (I) MAGNOLIACEAE Magnolias Magnolia liliifera var. obovata (III Nepal) #1 Safan MELIACEAE Mahoganies Cedrela odorata (III Population of Colombia, Population of Peru) #5 Swietenia humilis (II) #1 Honduras mahogany Swietenia mahagoni (II) #5 Caribbean mahogany Swietenia macrophylla (II) (Population of the Neotropics - iincludes Central and South America and the Caribbean) #6 Big-leaf mahogany NEPENTHACEAE Pitcher plants (old-world) Nepenthes spp. (II) (Except for the species included in Annex A) #1 Tropical pitcher plants Nepenthes khasiana (I) Indian pitcher plant Nepenthes rajah (I) Giant tropical pitcher plant ORCHIDACEAE Orchids ORCHIDACEAE spp. (II) (Except for the species included in Annex A) (10)#8 Orchids For all of the following Annex A species, tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers, are not subject to the provisions of this Regulation) Aerangis ellisii (I) Cephalanthera cucullata (II) Hooded helleborine Cypripedium calceolus (II) Lady's slipper orchid Dendrobium cruentum (I) Goodyera macrophylla (II) Laelia jongheana (I) Madeiran lady's-tresses Laelia lobata (I) Liparis loeselii (II) Fen orchid Ophrys argolica (II) Eyed bee orchid Ophrys lunulata (II) Crescent ophrys Orchis scopulorum (II) Madeiran orchid Paphiopedilum spp. (I) Asian slipper orchids Peristeria elata (I) Holy ghost orchid Phragmipedium spp. (I) South American slipper orchids Renanthera imschootiana (I) Red vanda Spiranthes aestivalis (II) Autumn lady's-tresses OROBANCHACEAE Broomrapes Cistanche deserticola (II) #1 Desert cistanche PALMAE (ARECACEAE) Palms Beccariophoenix madagascariensis (II) Chrysalidocarpus decipiens (I) Butterfly palm Lemurophoenix halleuxii (II) Hovitra varimena Marojejya darianii (II) Ravimbe Neodypsis decaryi (II) #1 Triangle palm Ravenea louvelii(II) Lakamarefo Ravenea rivularis (II) Gora Satranala decussilvae (II) Satranabe Voanioala gerardii (II) Voanioala PAPAVERACEAE Poppies Meconopsis regia (III Nepal) #1 Himalayan poppy PINACEAE Pine family Abies guatemalensis (I) Guatemalan fir PODOCARPACEAE Podocarps Podocarpus neriifolius (III Nepal) #1 Podocarpus parlatorei (I) PORTULACACEAE Portulacas, purslanes Anacampseros spp. (II) #1 Purselanes Avonia spp. #1 Lewisia serrata (II) #1 Saw-toothed lewisia PRIMULACEAE Primulas, cyclamens Cyclamen spp. (II) (11)#1 Cyclamens PROTEACEAE Proteas Orothamnus zeyheri (II) #1 Marsh-rose Protea odorata (II) #1 Ground-rose RANUNCULACEAE Buttercups Adonis vernalis (II) #2 Yellow adonis Hydrastis canadensis (II) #3 ROSACEAE Roses, cherries Prunus africana (II) #1 African cherry RUBIACEAE Balmea stormiae (I) Ayugue SARRACENIACEAE Pitcher plants (new world) Sarracenia spp. (II) (Except for the species included on Annex A) #1 Pitcher plants Sarracenia rubra ssp. alabamensis (I) Alabama canebrake pitcher plant Sarracenia rubra ssp. jonesii (I) Mountain sweet pitcher plant Sarracenia oreophila (I) Green pitcher plant SCROPHULARIACEAE Figworts Picrorhiza kurrooa (II) #3 Indian gentian STANGERIACEAE Stangerias (cycads) Bowenia spp. (II) #1 Cycads Stangeria eriopus (I) Stangeria TAXACEAE Yews Taxus chinensis (II) (12)#10 Chinese yew Taxus cuspidata (II) (12)#10 Japanese yew Taxus fuana (II) (12)#10 Tibetan yew Taxus sumatrana (II) (12)#10 Sumatran yew Taxus wallichiana (II) #10 Himalayan yew TROCHODENDRACEAE (TETRACENTRACEAE) Tetracentrons Tetracentron sinense (III Nepal) #1 THYMELEACEAE (AQUILARIACEAE) Agarwood, ramin Aquilaria spp. (II) #1 Agarwood Gonystylus spp. (II) #1 Ramin Gyrinops spp. (II) #1 Agarwood VALERIANACEAE Valerians Nardostachys grandiflora #3 WELWITSCHIACEAE Welwitschias Welwitschia mirabilis (II) #1 Welwitschia ZAMIACEAE ZAMIACEAE spp. (II) (Except for the species included on Annex A) #1 Cycads Ceratozamia spp. (I) Horncones Chigua spp. (I) Encephalartos spp. (I) Bread palms Microcycas calocoma (I) Palm corcho ZINGIBERACEAE Ginger lilies Hedychium philippinense (II) #1 Philippine garland-flower ZYGOPHYLLACEAE Lignum-vitae Guaiacum spp. (II) #2 Lignum-vitae Annex D Common name FAUNA CHORDATA (CHORDATES) MAMMALIA Mammals CARNIVORA Canidae Dogs, foxes, wolves Vulpes vulpes griffithi (III India) § 1 Red fox Vulpes vulpes montana (III India) § 1 Red fox Vulpes vulpes pusilla (III India) § 1 Red fox Mustelidae Mustela altaica (III India) § 1 Mountain weasel Mustela erminea ferghanae (III India) § 1 Stoat Mustela kathiah (III India) § 1 Yellow-bellied weasel Mustela sibirica (III India) § 1 Siberian weasel AVES Birds ANSERIFORMES Anatidae Ducks, geese, swans Anas melleri Meller's duck GALLIFORMES Megapodiidae Megapodes, scrubfowl Megapodius wallacei Moluccan scrubfowl Cracidae Chachalas, currassows, guans Penelope pileata White-crested guan Phasianidae Grouse, guineafowl, partridges, pheasants, tragopans Arborophila gingica White-necklaced partridge Syrmaticus reevesii § 2 Reeves's pheasant COLUMBIFORMES Columbidae Doves, pigeons Columba oenops Peruvian pigeon Ducula pickeringii Grey imperial-pigeon Gallicolumba criniger Mindanao bleeding-heart Ptilinopus marchei Flame-breasted fruit-dove Turacoena modesta Black cuckoo-dove PASSERIFORMES Cotingidae Cotingas Procnias nudicollis Bare-throated bellbird Pittidae Pittas Pitta nipalensis Blue-naped pitta Pitta steerii Azure-breasted pitta Bombycillidae Waxwings Bombycilla japonica Japanese waxwing Muscicapidae Old-world flycatchers Cochoa azurea Javan cochoa Cochoa purpurea Purple cochoa Garrulax formosus Red-winged laughingthrush Garrulax galbanus Yellow-throated laughingthrush Garrulax milnei Red-tailed laughing thrush Niltava davidi Fujian niltava Stachyris whiteheadi Chestnut-faced babbler Swynnertonia swynnertoni (Also referenced as Pogonicichla swynnertoni) Swynnerton's robin Turdus dissimilis Black-breasted thrush Sittidae Nuthatches Sitta magna Giant nuthatch Sitta yunnanensis Yunnan nuthatch Emberizidae Cardinals, seedeaters, tanagers Dacnis nigripes Black-legged dacnis Sporophila falcirostris Temminck's seedeater Sporophila frontalis Buffy-throated seedeater Sporophila hypochroma Grey-and-chestnut seedeater Sporophila palustris Marsh seedeater Icteridae New-world blackbirds Sturnella militaris Pampas meadowlark Fringillidae Finches Carpodacus roborowskii Tibetan rosefinch Carduelis ambigua Black-headed greenfinch Carduelis atrata Black siskin Pyrrhula erythaca Grey-headed bullfinch Serinus canicollis Cape canary Serinus hypostictus (Frequently traded as Serinus citrinelloides) East African citril Estrildidae Mannikins, waxbills Amandava amandava Red avadavat Cryptospiza reichenovii Red-faced crimson-wing Erythrura coloria Red-eared parrotfinch Erythrura viridifacies Green-faced parrotfinch Estrilda quartinia (Frequently traded as Estrilda melanotis) Yellow-bellied waxbill Hypargos niveoguttatus Peters's twinspot Lonchura griseicapilla Grey-headed silverbill Lonchura punctulata Scaly-breasted munia Lonchura stygia Black munia Sturnidae Mynahs, starlings Cosmopsarus regius Golden-breasted starling Mino dumontii Yellow-faced myna Sturnus erythropygius White-headed starling Corvidae Crows, magpies, jays Cyanocorax caeruleus Azure jay Cyanocorax dickeyi Tufted jay REPTILIA Reptiles TESTUDINATA Emydidae Box turtles, freshwater turtles Melanochelys trijuga Indian black turtle SAURIA Gekkonidae Geckos Rhacodactylus auriculatus New Caledonia bumpy gecko Rhacodactylus ciliatus Guichenot's giant gecko Rhacodactylus leachianus New Caledonia giant gecko Teratoscincus microlepis Small-scaled wonder gecko Teratoscincus scincus Common wonder gecko Scincidae Skinks Tribolonotus gracilis Crocodile skink Tribolonotus novaeguineae New Guinea helmet skink Cordylidae Spiny-tailed lizards Zonosaurus karsteni Karsten's girdled lizard Zonosaurus quadrilineatus Four-lined girdled lizard Colubridae Typical snakes, water snakes, whip snakes Elaphe carinata § 1 Taiwan stink snake Elaphe radiata § 1 Radiated rat snake Elaphe taeniura § 1 Taiwan beauty snake Enhydris bocourti § 1 Bocourt's water snake Homalopsis buccata § 1 Masked water snake Langaha nasuta Northern leafnose snake Leioheterodon madagascariensis Madagascar menarana snake Ptyas korros § 1 Indian rat snake Rhabdophis subminiatus § 1 Redneck keelback Viperidae Vipers Calloselasma rhodostoma § 1 Malayan pit viper Hydrophiidae Sea snakes Lapemis curtus (Includes Lapemis hardwickii) § 1 Shaw's sea snake FLORA AGAVACEAE Agaves Calibanus hookeri Dasylirion longissimum Beargrass ARACEAE Arums Arisaema dracontium Green dragon Arisaema erubescens Arisaema galeatum Arisaema nepenthoides Arisaema sikokianum Arisaema thunbergii var. urashima Arisaema tortuosum Biarum davisii ssp. marmarisense Biarum ditschianum COMPOSITAE Asters, daisies, costus (ASTERACEAE) Arnica montana § 3 Mountain tobacco Othonna cacalioides Othonna clavifolia Othonna hallii Othonna herrei Othonna lepidocaulis Othonna retrorsa ERICACEAE Heathers, rhododendrons Arctostaphylos uva-ursi § 3 Bearberry GENTIANACEAE Gentians Gentiana lutea § 3 Great yellow gentian LYCOPODIACEAE Clubmosses Lycopodium clavatum § 3 Stagshorn clubmoss MENYANTHACEAE Bogbeans Menyanthes trifoliata § 3 Bogbean PARMELIACEAE Parmelioid lichens Cetraria islandica § 3 Icelandic moss PASSIFLORACEAE Desert roses Adenia glauca Desert rose Adenia pechuelli Desert rose PORTULACACEAE Portulas, purslanes Ceraria carrissoana Ceraria fruticulosa LILIACEAE Lilies Trillium pusillum Trillium rugelii Trillium sessile Wakerorobin wood-lily PEDALIACEAE Sesame, devil's claw Harpagophytum spp. § 3 Devil's claw SELAGINELLACEAE Club mosses, spike mosses Selaginella lepidophylla Rose of Jericho (1) All species are listed in Appendix II except Lipotes vexillifer, Platanista spp., Berardius spp., Hyperoodon spp., Orcaella brevirostris, Physeter catodon (includes synonym Physeter macrocephalus), Sotalia spp., Sousa spp., Neophocaena phocaenoides, Phocoena sinus, Eschrichtius robustus (includes synonym Eschrichtius glaucus), Balaenoptera spp. (except population of West Greenland of Balaenoptera acutorostrata), Megaptera novaeangliae, Balaena mysticetus, Eubalaena spp. (formerly included in genus Balaena) and Caperea marginata which are listed in Appendix I. Specimens of the species listed in Appendix II to the Convention, including products and derivatives other than meat products for commercial purposes, taken by the people of Greenland under licence granted by the competent authority concerned, shall be treated as belonging to Annex B. A zero annual export quota is established for live specimens from the Black Sea population of Tursiops truncatus removed from the wild and traded for primarily commercial purposes. (2) Populations of Botswana, Namibia and South Africa (listed in Annex B): For the exclusive purpose of allowing: 1) trade in hunting trophies for non-commercial purposes; 2) trade in live animals for in situ conservation programmes; 3) trade in hides; 4) trade in leather goods for non-commercial purposes for Botswana; for commercial or non-commercial purposes for Namibia and South Africa; 5) trade in hair for commercial or non-commercial purposes for Namibia; 6) trade in individually marked and certified ekipas incorporated in finished jewellery for non-commercial purposes for Namibia; 7) trade in registered raw ivory (for Botswana and Namibia, whole tusks and pieces; for South Africa, whole tusks and cut pieces of ivory that are both 20 cm or more in length and one kilogramme or more in weight) subject to the following: i) only registered government-owned stocks, originating in the State (excluding seized ivory and ivory of unknown origin) and, in the case of South Africa, only ivory originating from the Kruger National Park); ii) only to trading partners that have been verified by the Secretariat, in consultation with the Standing Committee, to have sufficient national legislation and domestic trade controls to ensure that the imported ivory will not be re-exported and will be managed in accordance with all requirements of Resolution Conf.10.10. (Rev. CoP12) concerning domestic manufacturing and trade; iii) not before the Secretariat has verified the prospective importing countries, and the MIKE programme has reported to the Secretariat on the baseline information (e.g. elephant population numbers, incidence of illegal killing); iv) a maximum of 20,000 kg (Botswana), 10,000 kg (Namibia) and 30,000 kg (South Africa) of ivory may be traded, and despatched in a single shipment under strict supervision of the Secretariat; v) the proceeds of the trade are used exclusively for elephant conservation and community conservation and development programmes within or adjacent to the elephant range; vi) only after the Standing Committee has agreed that the above conditions have been met. On a proposal from the Secretariat, the Standing Committee can decide to cause this trade to cease partially or completely in the event of non-compliance by exporting or importing countries or in the case of proven detrimental impacts of the trade on other elephant populations. All other specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly. (3) Population of Zimbabwe (listed in Annex B): For the exclusive purpose of allowing: 1) export of hunting trophies for non-commercial purposes; 2) export of live animals to appropriate and acceptable destinations; 3) export of hides; 4) export of leather goods and ivory carvings for non-commercial purposes. All other specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly. To ensure that where a) destinations for live animals are to be appropriate and acceptable  and/or b) the purpose of the import is to be non-commercial , export permits and re-export certificates may be issued only after the issuing Management Authority has received, from the Management Authority of the State of import, a certification to the effect that: in case a), in analogy to Article 4, 1(c) of this Regulation, the holding facility has been reviewed by the competent Scientific Authority, and the proposed recipient has been found to be suitably equipped to house and care for the animals; and/or in case b), in analogy to Article 4, paragraph 1(d), the Management Authority is satisfied that the specimens will not be used for primarily commercial purposes. (4) Population of Argentina (listed in Annex B): For the exclusive purpose of allowing international trade in wool sheared from live vicuÃ ±as of the populations included in Annex B, in cloth and in derived manufactured products and other handicraft artefacts. The reverse side of the cloth must bear the logotype adopted by the range States of the species, which are signatories to the Convenio para la ConservaciÃ ³n y Manejo de la VicuÃ ±a, and the selvages the words VICUÃ A ARGENTINA . Other products must bear a label including the logotype and the designation VICUÃ A ARGENTINA ARTESANÃ A . All other specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly. (5) Population of Bolivia (listed in Annex B): For the exclusive purpose of allowing international trade in products made from wool sheared from live animals The wool must bear the logotype adopted by the range States of the species, which are signatories to the Convenio para la ConservaciÃ ³n y Manejo de la VicuÃ ±a, and the selvages the words VICUÃ A BOLIVIA . Other products must bear a label including the logotype and the designation VICUÃ A BOLIVIA ARTESANÃ A . All other specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly. (6) Population of Chile (listed in Annex B): For the exclusive purpose of allowing international trade in wool sheared from live vicuÃ ±as of the populations included in Annex B, and in cloth and items made thereof, including luxury handicrafts and knitted articles. The reverse side of the cloth must bear the logotype adopted by the range States of the species, which are signatories to the Convenio para la ConservaciÃ ³n y Manejo de la VicuÃ ±a, and the selvages the words VICUÃ A CHILE . Other products must bear a label including the logotype and the designation VICUÃ A CHILE ARTESANÃ A . All other specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly. (7) Population of Peru (listed in Annex B): For the exclusive purpose of allowing international trade in wool sheared from live vicuÃ ±as and in the stock extant at the time of the ninth meeting of the Conference of the Parties (November 1994) of 3249 kg of wool, and in cloth and items made thereof, including luxury handicrafts and knitted articles. The reverse side of the cloth must bear the logotype adopted by the range States of the species, which are signatories to the Convenio para la ConservaciÃ ³n y Manejo de la VicuÃ ±a, and the selvages the words VICUÃ A PERU . Other products must bear a label including the logotype and the designation VICUÃ A PERU ARTESANÃ A . All other specimens shall be deemed to be specimens of species included in Annex A and the trade in them shall be regulated accordingly. (8) The following are not subject to the provisions of this Regulation: Fossils Coral sand, that is to say material consisting entirely or in part of finely crushed fragments of dead coral no larger than 2 mm in diameter and which may also contain, amongst other things, the remains of Foraminifera, mollusc and crustacean shell, and coralline algae Coral fragments (including gravel and rubble), that is to say unconsolidated fragments of broken finger-like dead coral and other material between 2 and 30 mm in diameter. (9) Artificially propagated specimens of the following hybrids and/or cultivars are not subject to the provisions of this Regulation:  Hatiora x graeseri  Schlumbergera x buckleyi  Schlumbergera russelliana x Schlumbergera truncata  Schlumbergera orssichiana x Schlumbergera truncata  Schlumbergera opuntioides x Schlumbergera truncata  Schlumbergera truncata (cultivars)  Cactaceae spp. colour mutants lacking chlorophyll, grafted on the following grafting stocks: Harrisia Jusbertii , Hylocereus trigonus or Hylocereus undatus  Opuntia microdasys (cultivars) (10) Artificially propagated specimens of hybrids of the genera Cymbidium, Dendrobium, Phalaenopsis, and Vanda are not subject to the provisions of the Regulation when: a) specimens are traded in shipments consisting of individual containers (i.e. cartons, boxes, or crates) containing 20 or more plants of the same hybrid each; and b) the plants within each container that can be readily recognized as artificially propagated specimens, exhibiting a high degree of uniformity and healthiness; and c) shipments are accompanied by documentation, such as an invoice, which clearly states the number of plants of each hybrid. Artificially propagated specimens of the following hybrids: Cymbidium: Interspecific hybrids within the genus and intergeneric hybrids Dendrobium: Interspecific hybrids within the genus known in horticulture as nobile-types  and phalaenopsis-types  Phalaenopsis: Interspecific hybrids within the genus and intergeneric hybrids Vanda: Interspecific hybrids within the genus and intergeneric hybrids are not subject to the provisions of the Regulation when: a) they are traded in flowering state, i.e. with at least one open flower per specimen, with reflexed petals; b) they are professionally processed for commercial retail sale, e.g. labelled with printed labels and packaged with printed packages; c) they can be readily recognized as artificially propagated specimens by exhibiting a high degree of cleanliness, undamaged inflorescences, intact root systems and general absence of damage or injury that could be attributable to plants originating in the wild; d) plants do not exhibit characteristics of wild origin, such as damage by insects or other animals, fungi or algae adhering to leaves, or mechanical damage to inflorescences, roots, leaves or other parts resulting from collection; and e) labels or packages indicate the trade name of the specimen, the country of artificial propagation or, in case of international trade during the production process, the country where the specimen was labelled and packaged; and labels or packages show a photograph of the flower, or demonstrate by other means the appropriate use of labels and packages in an easily verifiable way. Plants not clearly qualifying for the exemption must be accompanied by appropriate CITES documents. (11) Artificially propagated specimens of cultivars of Cyclamen persicum are not subject to the provisions of this Regulation. However, the exemption does not apply to such specimens traded as dormant tubers. (12) Exempt: whole artificially propagated plants in pots or other small containers, each consignment being accompanied by a label or document stating the name of the taxon or taxa and the text artificially propagated .